Exhibit 10.5

COLLATERAL TRUST AGREEMENT

dated as of October 4, 2016

among

SANDRIDGE ENERGY, INC.,

as the Company,

the Guarantors from time to time party hereto,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Trustee under the Indenture,

the other Parity Lien Representatives from time to time party hereto

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Trustee



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE 1   DEFINITIONS; PRINCIPLES OF CONSTRUCTION      1    Section 1.1  
Defined Terms      1    Section 1.2   Rules of Interpretation      7    ARTICLE
2   THE TRUST ESTATE      8    Section 2.1   Declaration of Trust      8   
Section 2.2   Collateral Shared Equally and Ratably      8    Section 2.3  
Similar Collateral and Agreements      9    ARTICLE 3   OBLIGATIONS AND POWERS
OF COLLATERAL TRUSTEE      9    Section 3.1   Appointment and Undertaking of the
Collateral Trustee      9    Section 3.2   Release or Subordination of Liens   
  10    Section 3.3   Enforcement of Liens      10    Section 3.4   Application
of Proceeds      10    Section 3.5   Powers of the Collateral Trustee      11   
Section 3.6   Documents and Communications      11    Section 3.7   For Sole and
Exclusive Benefit of Holders of Parity Lien Obligations      11    Section 3.8  
Additional Parity Lien Debt      12    ARTICLE 4   OBLIGATIONS ENFORCEABLE BY
THE COMPANY AND THE OTHER GRANTORS      13    Section 4.1   Release of Liens on
Collateral      13    Section 4.2   Delivery of Copies to Parity Lien
Representatives      15    Section 4.3   Collateral Trustee not Required to
Serve, File or Record      15    Section 4.4   Release of Liens in Respect of
Notes      15    Section 4.5   Release of Liens in Respect of any Series of
Parity Lien Debt other than the Notes      15    ARTICLE 5   IMMUNITIES OF THE
COLLATERAL TRUSTEE      15    Section 5.1   No Implied Duty      15    Section
5.2   Appointment of Agents and Advisors      16    Section 5.3   Other
Agreements      16    Section 5.4   Solicitation of Instructions      16   
Section 5.5   Limitation of Liability      16    Section 5.6   Documents in
Satisfactory Form      16    Section 5.7   Entitled to Rely      16    Section
5.8   Parity Lien Debt Default      17    Section 5.9   Actions by Collateral
Trustee      17    Section 5.10   Security or Indemnity in favor of the
Collateral Trustee      17    Section 5.11   Rights of the Collateral Trustee   
  17    Section 5.12   Limitations on Duty of Collateral Trustee in Respect of
Collateral      17    Section 5.13   Assumption of Rights, Not Assumption of
Duties      18    Section 5.14   No Liability for Clean Up of Hazardous
Materials      18    Section 5.15   Other Relationships with the Company or
Guarantors      18    ARTICLE 6   RESIGNATION AND REMOVAL OF THE COLLATERAL
TRUSTEE      19    Section 6.1   Resignation or Removal of Collateral Trustee   
  19   

 

i



--------------------------------------------------------------------------------

Section 6.2   Appointment of Successor Collateral Trustee      19    Section 6.3
  Succession      20    Section 6.4   Merger, Conversion or Consolidation of
Collateral Trustee      20    Section 6.5   Concerning the Collateral Trustee
and the Parity Lien Representatives      20    ARTICLE 7   MISCELLANEOUS
PROVISIONS      21    Section 7.1   Amendment      21    Section 7.2   Voting   
  22    Section 7.3   Further Assurances      23    Section 7.4   Successors and
Assigns      23    Section 7.5   Delay and Waiver      23    Section 7.6  
Notices      24    Section 7.7   Entire Agreement      24    Section 7.8  
Compensation; Expenses      24    Section 7.9   Indemnity      25    Section
7.10   Severability      26    Section 7.11   Headings      26    Section 7.12  
Obligations Secured      26    Section 7.13   Governing Law      26    Section
7.14   Consent to Jurisdiction      26    Section 7.15   Waiver of Jury Trial   
  27    Section 7.16   Counterparts, Electronic Signatures      27    Section
7.17   Effectiveness      27    Section 7.18   Grantors and Additional Grantors
     27    Section 7.19   Insolvency      27    Section 7.20   Rights and
Immunities of Parity Lien Representatives      27    Section 7.21  
Intercreditor Agreement      28    Section 7.22   Force Majeure      28   
Section 7.23   Representations and Warranties      28    Exhibit A   Form of
Additional Parity Lien Debt Certificate      A-1    Exhibit B   Form of
Collateral Trust Joinder — Additional Debt      B-1   

Exhibit C

Exhibit D

 

Form of Collateral Trust Joinder — Additional Grantor

Form of Collateral Trust Amendment - Trust Estate upon Springing Event

    


 

C-1


D-1

  


  

 

ii



--------------------------------------------------------------------------------

This Collateral Trust Agreement (as amended, supplemented, amended and restated
or otherwise modified form time to time in accordance with Sections 2.4 and 7.1
hereof, this “Agreement”) is dated as of October 4, 2016 and is by and among
SandRidge Energy, Inc. (the “Company”), the Guarantors from time to time party
hereto, Wilmington Trust, National Association, as Trustee (as defined below),
the other Parity Lien Representatives from time to time party hereto and
Wilmington Trust, National Association, as Collateral Trustee (in such capacity
and together with its successors in such capacity, the “Collateral Trustee”).

RECITALS

The Company issued 0.00% Convertible Senior Subordinated Notes due 2020 (the
“Notes”) in an aggregate principal amount of $281,780,873 pursuant to an
Indenture dated as of October 4, 2016 (as amended, supplemented, amended and
restated or otherwise modified and in effect from time to time, the “Indenture”)
among the Company, the Guarantors and Wilmington Trust, National Association, as
trustee (in such capacity and together with its successors in such capacity, the
“Trustee”).

The Company and the Guarantors intend to secure their Obligations under the
Indenture upon the occurrence of a Springing Event (as defined in the
Indenture), any future Parity Lien Debt and any other Parity Lien Obligations,
with Liens on all present and future Collateral to the extent that such Liens
have been provided for in the applicable Parity Lien Security Documents.

This Agreement sets forth the terms on which each Parity Lien Secured Party
(other than the Collateral Trustee) has appointed the Collateral Trustee to act
as the collateral trustee for the present and future holders of the Parity Lien
Obligations to receive, hold, maintain, administer and distribute the Collateral
at any time delivered to the Collateral Trustee or the subject of the Parity
Lien Security Documents, and to enforce the Parity Lien Security Documents and
all interests, rights, powers and remedies of the Collateral Trustee with
respect thereto or thereunder and the proceeds thereof.

Capitalized terms used in this Agreement have the meanings assigned to them
above or in Article 1 below.

AGREEMENT

In consideration of the premises and the mutual agreements herein set forth, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement hereby agree as follows:

ARTICLE 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1.    Defined Terms. Defined Terms. The following terms will have the
following meanings:

“Act of Parity Lien Debtholders” means, as to any matter at any time, a
direction in writing delivered to the Collateral Trustee by or with the written
consent of the holders of Parity Lien Debt representing the Required Parity Lien
Debtholders, which, upon request of the Collateral Trustee, shall be accompanied
by indemnity or security satisfactory to the Collateral Trustee for any losses,
liabilities or expenses that may be incurred in connection with such direction.

“Additional Parity Lien Debt” has the meaning set forth in Section 3.8(b).

“Additional Parity Lien Debt Certificate” means a notice in substantially the
form of Exhibit A.

“Additional Secured Debt Designation” means the written agreement of the holders
of any Series of Parity Lien Debt or their Parity Lien Representative, as set
forth in the indenture, credit agreement or other agreement governing such
Series of Parity Lien Debt, for the benefit of each existing and future holder
of Priority Lien Debt, the Priority Lien Collateral Agent and each existing and
future holder of Priority Liens:

(1)    that all Parity Lien Obligations will be and are secured equally and
ratably by all Parity Liens at any time granted by the Company or any Guarantor
to secure any Obligations in respect of such Series of Parity Lien Debt, whether
or not upon property otherwise constituting collateral for such Series of Parity
Lien Debt, and that all such Parity Liens will be enforceable by the Collateral
Trustee for the benefit of all holders of Parity Lien Obligations equally and
ratably;



--------------------------------------------------------------------------------

(2)    that the holders of Obligations in respect of such Series of Parity Lien
Debt are bound by the provisions of this Agreement and the Intercreditor
Agreement, including the provisions relating to the ranking of Parity Liens and
the order of application of proceeds from the enforcement of Parity Liens; and

(3)    consenting to and directing the Collateral Trustee to perform its
obligations under this Agreement, the Intercreditor Agreement and the Parity
Lien Security Documents.

“Affiliate” means, with respect to any specified Person: (1) any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person; (2) any other Person that owns,
directly or indirectly, 10% or more of the Voting Stock of such specified Person
(or any of such specified Person’s direct or indirect parent’s Voting Stock); or
(3) any other Person 10% or more of the Voting Stock of which is beneficially
owned or held directly or indirectly by such specified Person. For the purposes
of this definition, “control” when used with respect to any specified Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

“Agreement” has the meaning set forth in the preamble.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized by law to close, or are in fact closed, in New
York City or in the city where the corporate trust office of the Trustee
specified in the Indenture is located.

“Capital Stock” of any Person means any and all shares, units, interests,
participations, rights in or other equivalents (however designated) of such
Person’s capital stock, other equity interests whether now outstanding or issued
after the date hereof, partnership interests (whether general or limited),
limited liability company interests, any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person, including any Preferred
Stock, and any rights (other than debt securities or other Indebtedness
convertible into Capital Stock), warrants or options exchangeable for or
convertible into such Capital Stock.

“Collateral” means all properties and assets of the Company and the Guarantors
now owned or at any time hereafter acquired in which Liens have been granted, or
purported to be granted, to the Collateral Trustee to secure any or all of the
Parity Lien Obligations, and from and after the time the Collateral Trustee is
required to release its Liens pursuant to Section 3.2 upon any properties or
assets, shall exclude such properties or assets; provided that if such Liens are
required to be released as a result of the sale, transfer or other disposition
of any properties or assets of the Company or any Guarantor, such assets or
properties will cease to be excluded from the Collateral if the Company or any
Guarantor thereafter acquires or reacquires such assets or properties.

“Collateral Trustee” has the meaning set forth in the preamble.

“Collateral Trust Account” means that certain account established at Wilmington
Trust, National Association by the Company to hold $100.00 in trust for purpose
of establishing the Trust Estate.

“Collateral Trust Joinder” means (i) with respect to the provisions of this
Agreement relating to any Additional Parity Lien Debt, an agreement
substantially in the form of Exhibit B, and (ii) with respect to the provisions
of this Agreement relating to the addition of additional Grantors, an agreement
substantially in the form of Exhibit C.

“Company” has the meaning set forth in the preamble.

“Credit Facility” means one or more debt facilities (including, without
limitation, the Priority Credit Agreement), commercial paper facilities or other
debt instruments, indentures or agreements providing for revolving credit loans,
term loans, receivables financings (including through the sale of receivables to
the lenders or to special purpose entities formed to borrow from the lenders
against such receivables), letters of credit, capital markets financings and/or
private placements

 

2



--------------------------------------------------------------------------------

involving bonds or other debt securities, or other debt obligations, in each
case, as amended, restated, modified, renewed, refunded, restructured,
supplemented, replaced or refinanced from time to time in whole or in part from
time to time, including without limitation any amendment increasing the amount
of Indebtedness incurred or available to be borrowed thereunder, extending the
maturity of any Indebtedness incurred thereunder or contemplated thereby or
deleting, adding or substituting one or more parties thereto (whether or not
such added or substituted parties are banks or other institutional lenders).

“Grantor” means each of and “Grantors” means, collectively, the Company and the
Guarantors and any other Person (if any) that at any time provides collateral
security for any Parity Lien Obligations.

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation of such other Person (whether arising by virtue
of partnership arrangements, or by agreement to keep well, to purchase assets,
goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise) or (ii) entered into for purposes of assuring
in any other manner the obligee of such Indebtedness or other obligation of the
payment thereof or to protect such obligee against loss in respect thereof, in
whole or in part; provided that the term “Guarantee” does not include
endorsements for collection or deposit in the ordinary course of business. The
term “Guarantee” used as a verb has a corresponding meaning.

“Guarantor” means each Subsidiary of the Company who has Guaranteed payment of
any Parity Lien Obligations, and their respective successors and assigns, in
each case until their respective Guarantee of all Parity Lien Obligations is
released in accordance with the terms of the applicable Parity Lien Documents.

“Indebtedness” has the meaning assigned to such term in the Indenture or to such
term or other similar term in any applicable Parity Lien Document.

“Indemnified Liabilities” means any and all liabilities (including all
environmental liabilities), obligations, losses, damages, penalties, actions,
judgments, suits, costs, taxes, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, performance, administration
or enforcement of this Agreement or any of the other Parity Lien Security
Documents, including any of the foregoing relating to the use of proceeds of any
Parity Lien Debt or the violation of, noncompliance with or liability under, any
law (including environmental laws) applicable to or enforceable against the
Company, any Subsidiary of the Company or any Guarantor or any of the Collateral
and all reasonable costs and expenses (including reasonable fees and expenses of
legal counsel selected by the Indemnitee) incurred by any Indemnitee in
connection with any claim, action, investigation or proceeding in any respect
relating to any of the foregoing, whether or not suit is brought.

“Indemnitee” has the meaning set forth in Section 7.9(a).

“Indenture” has the meaning set forth in the recitals.

“Insolvency or Liquidation Proceeding” means:

(1)    any case commenced by or against the Company or any Guarantor under Title
11, U.S. Code or any similar federal or state law for the relief of debtors, any
other proceeding for the reorganization, recapitalization or adjustment or
marshalling of the assets or liabilities of the Company or any Guarantor, any
receivership or assignment for the benefit of creditors relating to the Company
or any Guarantor or any similar case or proceeding relative to the Company or
any Guarantor or its creditors, as such, in each case whether or not voluntary;

(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Company or any Guarantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3)    any other proceeding of any type or nature in which substantially all
claims of creditors of the Company or any Guarantor are determined and any
payment or distribution is or may be made on account of such claims.

 

3



--------------------------------------------------------------------------------

“Intercreditor Agreement” means that certain Intercreditor and Subordination
Agreement, dated as of October 4, 2016, among the Company, the Guarantors, the
Collateral Trustee, on behalf of itself and the holders of the Notes and any
other Parity Lien Obligations, the Priority Lien Collateral Agent, and the other
parties from time to time party thereto, as the same may be amended, restated,
supplemented or otherwise modified or replaced from time to time.

“Lien” has the meaning set forth in (a) the Priority Credit Agreement, or if
applicable, any Priority Lien Document or (b) if no Priority Lien Documents are
in effect as of the date hereof, the Priority Credit Agreement, or if
applicable, any Priority Lien Document as in effect immediately prior to the
discharge of all Priority Lien Obligations.

“Mortgage” has the meaning set forth in Section 3.8(d)(1).

“Mortgaged Property” has the meaning set forth in Section 3.8(d)(1).

“Notes” has the meaning set forth in the recitals.

“Note Documents” means the Indenture, the Notes, the Guarantees thereof, the
Intercreditor Agreement and the Notes Security Documents.

“Notes Security Agreement” means the Security Agreement, to be entered into
after the occurrence of the Springing Event, among the Company, the Guarantors
party thereto and the Collateral Trustee, on behalf of itself and the holders of
the Notes, as the same may be amended, supplemented or otherwise modified or
replaced from time to time.

“Notes Security Documents” means this Agreement, each Collateral Trust Joinder,
the Notes Security Agreement and all security agreements, pledge agreements,
hypothecs, collateral assignments, Mortgages, deeds of trust, deeds to secure
debt, collateral agency agreements, debentures, control agreements or other
grants or transfers for security executed and delivered by the Company or any
Guarantor creating (or purporting to create) a Parity Lien upon Collateral in
favor of the Collateral Trustee (including, without limitation, the financing
statements under the Uniform Commercial Code of the relevant state), in each
case, as amended, modified, renewed, restated or replaced, in whole or in part,
from time to time, in accordance with its terms and Section 7.1.

“Obligations” means any principal (including reimbursement obligations with
respect to letters of credit whether or not drawn), interest (including, to the
extent legally permitted, all interest accrued thereon after the commencement of
any Insolvency or Liquidation Proceeding at the rate, including any applicable
post-default rate, specified in the Parity Lien Documents, even if such interest
is not enforceable, allowable or allowed as a claim in such proceeding), premium
(if any), fees, indemnifications, reimbursements, expenses and other liabilities
payable under the documentation governing any Indebtedness.

“Officers’ Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed on behalf of the
Company by two officers of the Company, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Company, including:

(a)    a statement that the Person making such certificate has read such
covenant or condition;

(b)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;

(c)    a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and

(d)    a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.

 

4



--------------------------------------------------------------------------------

“Parity Lien” means a Lien granted by the Company or any Grantor in favor of the
Collateral Trustee pursuant to a Parity Lien Security Document, at any time,
upon any property of the Company or such Grantor to secure Parity Lien
Obligations.

“Parity Lien Debt” means:

(1)    the Notes and Guarantees thereof; and

(2)    any other Indebtedness (other than intercompany indebtedness owing to the
Company or its Subsidiaries) of the Company or any Guarantor that is secured
equally and ratably with the Notes by a Parity Lien that was permitted to be
incurred and so secured under each applicable Secured Debt Document; provided
that in the case of any Indebtedness referred to in clause (2) of this
definition, that:

(a)    on or before the date on which such Indebtedness is incurred by the
Company or any Guarantor, such Indebtedness is designated by the Company, in an
Additional Parity Lien Debt Certificate executed and delivered in accordance
with Section 3.8(b), as “Parity Lien Debt” for the purposes of the Indenture and
this Agreement; provided, further, that no such Indebtedness may be designated
as both Parity Lien Debt and Priority Lien Debt;

(b)    such Indebtedness is governed by an indenture, credit agreement or other
agreement that includes an Additional Secured Debt Designation and, in each
case, the Parity Lien Representative of such Parity Lien Debt shall have
executed a joinder to the Intercreditor Agreement in the form provided therein;
and

(c)    all other requirements set forth in Section 3.8 have been complied with.

“Parity Lien Debt Default” means any “Event of Default” as defined in the
Indenture, or any similar event or condition set forth in any other Parity Lien
Document that causes, or permits holders of the applicable Series of Parity Lien
Debt outstanding thereunder (with or without the giving of notice or lapse of
time, or both, and whether or not notice has been given or time has lapsed) to
cause, the Parity Lien Debt outstanding thereunder to become immediately due and
payable.

“Parity Lien Documents” means, collectively, the Note Documents and any
additional indenture, supplemental indenture, credit agreement or other
agreement governing each other Series of Parity Lien Debt and the Parity Lien
Security Documents.

“Parity Lien Obligations” means Parity Lien Debt and all other Obligations in
respect thereof.

“Parity Lien Representative” means:

(1)    in the case of the Notes, the Trustee; or

(2)    in the case of any other Series of Parity Lien Debt, the trustee, agent
or representative of the holders of such Series of Parity Lien Debt who (A) is
appointed to act for the holders of such Series of Parity Lien Debt (for
purposes related to the administration of the Parity Lien Security Documents)
pursuant to the indenture, credit agreement or other agreement governing such
Series of Parity Lien Debt, together with its successors in such capacity, and
(B) has become a party to this Agreement by executing a Collateral Trust
Joinder.

“Parity Lien Secured Parties” has the meaning assigned to the term “Subordinated
Secured Parties” in the Intercreditor Agreement.

“Parity Lien Security Documents” means this Agreement, each Collateral Trust
Joinder, the Indenture (insofar as the same grants a Lien on the Collateral),
the Notes Security Documents, and all other security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, collateral agency
agreements, control agreements or other grants or transfers for security
executed and delivered by the Company or any Guarantor creating (or purporting
to create) a Lien upon Collateral in favor of the Collateral Trustee, for the
benefit of any of the Parity Lien Secured Parties, in each case, as amended,
modified, renewed, restated or replaced, in whole or in part, from time to time,
in accordance with its terms and Section 7.1.

 

5



--------------------------------------------------------------------------------

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity, including a government or
political subdivision or an agency or instrumentality thereof.

“Preferred Stock” means, with respect to any Person, any Capital Stock of any
class or classes (however designated) which is preferred as to the payment of
dividends or distributions, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such Person, over the
Capital Stock of any other class in such Person.

“Priority Credit Agreement” has the meaning set forth in the Intercreditor
Agreement.

“Priority Credit Agreement Agent” means, at any time, the Person serving at such
time as the “Agent” or “Administrative Agent” under the Priority Credit
Agreement or any other representative then most recently designated in
accordance with the applicable provisions of the Priority Credit Agreement,
together with its successors in such capacity.

“Priority Lien” has the meaning assigned to such term in the Intercreditor
Agreement.

“Priority Lien Collateral Agent” means Royal Bank of Canada, as agent under the
Priority Credit Agreement and any successor thereof in such capacity under the
Priority Credit Agreement, or if the Priority Credit Agreement ceases to exist,
the collateral agent or other representative of lenders or holders of Priority
Lien Obligations designated pursuant to the terms of the Priority Lien Documents
pursuant to which such Priority Lien Obligations were issued and the
Intercreditor Agreement.

“Priority Lien Debt” has the meaning assigned to such term in the Intercreditor
Agreement.

“Priority Lien Documents” has the meaning assigned to such term in the
Intercreditor Agreement.

“Priority Lien Obligations” has the meaning assigned to such term in the
Intercreditor Agreement.

“Priority Lien Representative” means (1) the Priority Credit Agreement Agent or
(2) in the case of any other Series of Priority Lien Debt, the Trustee, agent or
representative of the holders of such Series of Priority Lien Debt who maintains
the transfer register for such Series of Priority Lien Debt and is appointed as
a representative of the Priority Lien Debt (for purposes related to the
administration of the Security Documents) pursuant to the Priority Credit
Agreement or other agreement governing such Series of Priority Lien Debt.

“Reaffirmation Agreement” means an agreement reaffirming the security interests
granted to the Collateral Trustee in substantially the form attached as Exhibit
1 to Exhibit A of this Agreement

“Required Parity Lien Debtholders” means, at any time, the holders of a majority
in aggregate principal amount of all Parity Lien Debt then outstanding,
calculated in accordance with the provisions of Section 7.2. For purposes of
this definition, Parity Lien Debt registered in the name of, or beneficially
owned by, the Company or any Affiliate of the Company will be deemed not to be
outstanding.

“Responsible Officer” means, when used with respect to the Collateral Trustee,
any officer within the corporate trust department of the Collateral Trustee,
including any vice president, assistant vice president, assistant secretary,
assistant treasurer, trust officer or any other officer of the Collateral
Trustee who customarily performs functions similar to those performed by the
Persons who at the time shall be such officers, respectively, or to whom any
corporate trust matter is referred because of such person’s knowledge of and
familiarity with the particular subject and who shall have direct responsibility
for the administration of this Agreement.

“Secured Debt” means Priority Lien Debt and Parity Lien Debt.

“Secured Debt Document” means the Priority Lien Documents and the Parity Lien
Documents.

 

6



--------------------------------------------------------------------------------

“Series of Parity Lien Debt” means, severally, the Notes and each other issue or
series of Parity Lien Debt for which a single transfer register is maintained.

“Series of Priority Lien Debt” means, severally, the Indebtedness outstanding
under the Priority Credit Agreement and any other Credit Facility that
constitutes Priority Lien Debt.

“Springing Event” shall have the meaning set forth in the Indenture.

“Subsidiary” of a Person means:

(1)    any corporation more than 50% of the outstanding voting power of the
Voting Stock of which is owned or controlled, directly or indirectly, by such
Person or by one or more other Subsidiaries of such Person, or by such Person
and one or more other Subsidiaries thereof, or

(2)    any limited partnership of which such Person or any Subsidiary of such
Person is a general partner, or

(3)    any other Person in which such Person, or one or more other Subsidiaries
of such Person, or such Person and one or more other Subsidiaries, directly or
indirectly, has more than 50% of the outstanding Capital Stock or has the power,
by contract or otherwise, to direct or cause the direction of the policies,
management and affairs thereof.

“Title Datedown Product” has the meaning set forth in Section 3.8(d)(3).

“Trustee” has the meaning set forth in the recitals.

“Trust Estate” has the meaning set forth in Section 2.1.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other applicable jurisdiction.

“Voting Stock” of a Person means Capital Stock of such Person of the class or
classes pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time Capital Stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).

Section 1.2.    Rules of Interpretation.

(a)    All capitalized terms used in this Agreement and not otherwise defined
herein have the meanings assigned to them in the Indenture.

(b)    Unless otherwise indicated, any reference to any agreement or instrument
will be deemed to include a reference to that agreement or instrument as
assigned, amended, supplemented, amended and restated, or otherwise modified and
in effect from time to time or replaced in accordance with the terms of this
Agreement.

(c)    The use in this Agreement or any of the other Parity Lien Security
Documents of the word “include” or “including,” when following any general
statement, term or matter, will not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but will be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. The word “will” shall be construed to have the same meaning and
effect as the word “shall.”

(d)    References to “Sections,” “clauses,” “recitals” and the “preamble” will
be to Sections, clauses, recitals and the preamble, respectively, of this
Agreement unless otherwise specifically provided. References to “Articles” will
be to Articles of this Agreement unless otherwise specifically provided.
References to “Exhibits” will be to Exhibits to this Agreement unless otherwise
specifically provided.

 

7



--------------------------------------------------------------------------------

(e)    Notwithstanding anything to the contrary in this Agreement, any
references contained herein to any section, clause, paragraph, definition or
other provision of the Indenture (including any definition contained therein)
shall be deemed to be a reference to such section, clause, paragraph, definition
or other provision of the Indenture as in effect on the date of this Agreement;
provided that any reference to any such section, clause, paragraph or other
provision shall refer to such section, clause, paragraph or other provision of
the Indenture (including any definition contained therein) as amended or
modified from time to time if such amendment or modification has been made in
accordance with the Indenture. Unless otherwise set forth herein, references to
principal amount shall include, without duplication, any reimbursement
obligations with respect to a letter of credit and the face amount of any
outstanding letter of credit (whether or not such amount is, at the time of
determination, drawn or available to be drawn).

This Agreement and the other Parity Lien Security Documents will be construed
without regard to the identity of the party who drafted it and as though the
parties participated equally in drafting it. Consequently, each of the parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting party will not be applicable either to this
Agreement or the other Parity Lien Security Documents.

ARTICLE 2

THE TRUST ESTATE

Section 2.1.    Declaration of Trust.

To establish the trust relationship and in consideration of the premises and the
mutual agreements set forth herein, each of the Grantors hereby confirms the
grant of Liens in favor of the Collateral Trustee, and the Collateral Trustee
hereby accepts and agrees to hold, in trust under this Agreement for the benefit
of all current and future Parity Lien Secured Parties, all of such Grantor’s
right, title and interest in, to and under the Collateral Trust Account and all
cash and non-cash proceeds thereof (collectively, the “Trust Estate”).

The Collateral Trustee and its successors and assigns under this Agreement will
hold the Trust Estate in trust for the benefit solely and exclusively of all
current and future Parity Lien Secured Parties as security for the payment of
all present and future Parity Lien Obligations.

Notwithstanding the foregoing, if at any time:

(1)    all Liens securing the Parity Lien Obligations have been released as
provided in Section 4.1;

(2)    the Collateral Trustee holds no other property in trust as part of the
Trust Estate;

(3)    no monetary obligation (other than indemnification and other contingent
obligations not then due and payable and letters of credit that have been cash
collateralized at the lower of (A) 105% of the aggregate undrawn amount and (B)
the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Parity Lien Documents) is outstanding and
payable under this Agreement to the Collateral Trustee or any of its co-trustees
or agents (whether in an individual or representative capacity); and

(4)    the Company delivers to the Collateral Trustee an Officers’ Certificate
stating that all Parity Liens of the Collateral Trustee have been released in
compliance with all applicable provisions of the Parity Lien Documents and that
the Grantors are not required by any Parity Lien Document to grant any Parity
Lien upon any property, then the Trust Estate arising hereunder will terminate,
except that all provisions set forth in Sections 7.8 and 7.9 that are
enforceable by the Collateral Trustee or any of its co-trustees or agents
(whether in an individual or representative capacity) will remain enforceable in
accordance with their terms.

The parties further declare and covenant that the Trust Estate will be held and
distributed by the Collateral Trustee subject to the further agreements herein.

Section 2.2.    Collateral Shared Equally and Ratably. The parties to this
Agreement agree that the payment and satisfaction of all of the Parity Lien
Obligations will be secured equally and ratably by the Parity Lien established
in favor of the Collateral Trustee for the benefit of the Parity Lien Secured
Parties, notwithstanding the time of incurrence of any Parity Lien Obligations
or time or method of creation or perfection of any Parity Liens securing such
Parity Lien Obligations.

 

8



--------------------------------------------------------------------------------

Section 2.3.    Similar Collateral and Agreements. The parties to this Agreement
agree that it is their intention that the Parity Liens be identical. In
furtherance of the foregoing, the parties hereto agree that the Parity Lien
Security Documents (other than the Notes Security Documents) shall be in all
material respects the same forms of documents as the respective Notes Security
Documents creating Liens on the Collateral.

Section 2.4.    Amendment of Trust Estate upon Springing Event. The parties to
this Agreement agree that upon the occurrence of the Springing Event, the
Collateral Trustee shall enter into an amendment to this Agreement in
substantially the form of Exhibit D among the Collateral Trustee, the Company,
the Trustee and the Guarantors to amend the Trust Estate described in Section
2.1 of this Agreement. Furthermore, the parties to this Agreement agree that the
Collateral Trustee shall enter into any other amendments that are necessary to
reflect the occurrence of the Springing Event in accordance with the terms of
the Indenture and the Notes Security Documents.

ARTICLE 3

OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

Section 3.1.    Appointment and Undertaking of the Collateral Trustee.

(a)    Each Parity Lien Secured Party (other than the Collateral Trustee) acting
through its respective Parity Lien Representative hereby appoints the Collateral
Trustee to serve as collateral trustee hereunder on the terms and conditions set
forth herein. Subject to, and in accordance with, this Agreement, the Collateral
Trustee will, as collateral trustee, for the benefit solely and exclusively of
the present and future Parity Lien Secured Parties:

(1)    accept, enter into, hold, maintain, administer and enforce all Parity
Lien Security Documents, including all Collateral subject thereto, and all Liens
created thereunder, perform its obligations hereunder and under the Parity Lien
Security Documents and protect, exercise and enforce the interests, rights,
powers and remedies granted or available to it under, pursuant to or in
connection with the Parity Lien Security Documents;

(2)    take all lawful and commercially reasonable actions permitted under the
Parity Lien Security Documents that it may deem necessary or advisable to
protect or preserve its interest in the Collateral subject thereto and such
interests, rights, powers and remedies;

(3)    deliver and receive notices pursuant to this Agreement and the Parity
Lien Security Documents;

(4)    sell, assign, collect, assemble, foreclose on, institute legal
proceedings with respect to, or otherwise exercise or enforce the rights and
remedies of a secured party (including a mortgagee, trust deed beneficiary and
insurance beneficiary or loss payee) with respect to the Collateral under the
Parity Lien Security Documents and its other interests, rights, powers and
remedies;

(5)    remit as provided in Section 3.4 all cash proceeds received by the
Collateral Trustee from the collection, foreclosure or enforcement of its
interest in the Collateral under the Parity Lien Security Documents or any of
its other interests, rights, powers or remedies;

(6)    execute and deliver amendments to the Parity Lien Security Documents as
from time to time authorized pursuant to Sections 2.4 and 7.1 accompanied by an
Officers’ Certificate to the effect that the amendment was permitted under
Section 2.4 or 7.1, as applicable;

(7)    release or subordinate any Lien granted to it by any Parity Lien Security
Document upon any Collateral if and as required by Section 3.2; and

(8)    enter into on the date hereof and perform its obligations and protect,
exercise and enforce its interest, rights, powers and remedies under the
Intercreditor Agreement.

 

9



--------------------------------------------------------------------------------

(b)    Each party to this Agreement acknowledges and consents to the undertaking
of the Collateral Trustee set forth in Section 3.1(a) and agrees to each of the
other provisions of this Agreement applicable to the Collateral Trustee.

(c)    Notwithstanding anything to the contrary contained in this Agreement
(except for the last sentence of Section 3.3), the Collateral Trustee will not
commence any exercise of remedies or any foreclosure actions or otherwise take
any action or proceeding against any of the Collateral unless and until it shall
have been directed by written notice of an Act of Parity Lien Debtholders and
then only in accordance with the provisions of this Agreement and the
Intercreditor Agreement.

(d)    Notwithstanding anything to the contrary contained in this Agreement,
neither the Company nor any of its Affiliates may serve as Collateral Trustee.

Section 3.2.    Release or Subordination of Liens. The Collateral Trustee will
not release or subordinate any Lien of the Collateral Trustee or consent to the
release or subordination of any Lien of the Collateral Trustee, except:

(a)    as directed by an Act of Parity Lien Debtholders accompanied by an
Officers’ Certificate to the effect that the release or subordination was
permitted by each applicable Parity Lien Document and otherwise setting forth
the requirements of Section 4.1(b)(1) and 4.1(b)(2);

(b)    as required by Article 4;

(c)    to release or subordinate Liens on Collateral to the extent permitted by
each applicable Parity Lien Document; provided that the Collateral Trustee
receives an Officers’ Certificate confirming the foregoing;

(d)    as ordered pursuant to applicable law under a final and nonappealable
order or judgment of a court of competent jurisdiction; or

(e)    for the subordination of the Trust Estate and the Parity Liens to the
extent required by the Intercreditor Agreement; provided that the Collateral
Trustee receives an Officers’ Certificate confirming the foregoing.

Section 3.3.    Enforcement of Liens. If the Collateral Trustee at any time
receives written notice from a Parity Lien Representative stating that any event
has occurred that constitutes a default under any Parity Lien Document entitling
the Collateral Trustee to foreclose upon, collect or otherwise enforce its Liens
under the Parity Lien Security Documents, the Collateral Trustee will promptly
deliver written notice thereof to each Parity Lien Representative. Thereafter,
the Collateral Trustee may await direction by an Act of Parity Lien Debtholders
and, subject to the terms of the Intercreditor Agreement, will act, or decline
to act, as directed by an Act of Parity Lien Debtholders, in the exercise and
enforcement of the Collateral Trustee’s interests, rights, powers and remedies
in respect of the Collateral or under the Parity Lien Security Documents or
applicable law and, following the initiation of such exercise of remedies, the
Collateral Trustee will act, or decline to act, with respect to the manner of
such exercise of remedies as directed by an Act of Parity Lien
Debtholders. Prior to the occurrence of a Springing Event, the Collateral
Trustee shall be entitled to foreclose on the Collateral Account and the Trust
Estate at the direction of the Trustee, notwithstanding the fact that the Parity
Lien Security Documents may not yet have been executed.

Section 3.4.    Application of Proceeds.

(a)    Subject to the terms of the Intercreditor Agreement, the Collateral
Trustee will apply the proceeds of any collection, sale, foreclosure or other
realization upon, or exercise of any right or remedy with respect to, any
Collateral and the proceeds of any title insurance or other insurance policy
required under any Parity Lien Document or otherwise covering the Collateral,
and any condemnation proceeds with respect to the Collateral, in the following
order of application:

FIRST, to the payment of all amounts payable under this Agreement on account of
the Collateral Trustee’s and/or the Trustee’s fees and any costs, expenses,
reasonable legal fees or other liabilities of any kind incurred by the
Collateral Trustee or any co-trustee or agent of the Collateral Trustee in
connection with any Parity Lien Document (including, but not limited to,
indemnification obligations);

 

10



--------------------------------------------------------------------------------

SECOND, to the respective Parity Lien Representatives equally and ratably for
application to the payment of all outstanding Parity Lien Debt and any other
Parity Lien Obligations that are then due and payable in such order as may be
provided in the Parity Lien Documents in an amount sufficient to pay in full in
cash all outstanding Parity Lien Debt and all other Parity Lien Obligations that
are then due and payable (including, to the extent legally permitted, all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate, specified in
the Parity Lien Documents, even if such interest is not enforceable, allowable
or allowed as a claim in such proceeding but excluding contingent indemnity
obligations for which no claim has been made), and including the discharge or
cash collateralization (at the lower of (1) 105% of the aggregate undrawn amount
and (2) the percentage of the aggregate undrawn amount required for release of
Liens under the terms of the applicable Parity Lien Document) of all outstanding
letters of credit, if any, constituting Parity Lien Debt; and

THIRD, any surplus remaining after the payment in full in cash of the amounts
described in the preceding clauses will be paid to the Company or the applicable
Guarantor, as the case may be, and as directed in writing by the Company, its
successors or assigns, or as a court of competent jurisdiction may direct.

(b)    This Section 3.4 is intended for the benefit of, and will be enforceable
as a third party beneficiary by, each present and future holder of Parity Lien
Obligations, each present and future Parity Lien Representative and the
Collateral Trustee as holder of Parity Liens. The Parity Lien Representative of
each future Series of Parity Lien Debt will be required to deliver to the
Collateral Trustee a Collateral Trust Joinder and an Additional Secured Debt
Designation as provided in Section 3.8 at the time of incurrence of such Series
of Parity Lien Debt.

(c)    In connection with the application of proceeds pursuant to Section
3.4(a), except as otherwise directed by an Act of Parity Lien Debtholders, the
Collateral Trustee may (but shall not be obligated to) sell any non-cash
proceeds for cash prior to the application of the proceeds thereof.

(d)    In making the determinations and allocations in accordance with Section
3.4(a), the Collateral Trustee may conclusively rely upon information supplied
by the relevant Parity Lien Representative as to the amounts of unpaid principal
and interest and other amounts outstanding with respect to its respective Parity
Lien Debt and any other Parity Lien Obligations.

Section 3.5.    Powers of the Collateral Trustee.

(a)    The Collateral Trustee is irrevocably authorized and empowered to enter
into and perform its obligations and protect, perfect, exercise and enforce its
interest, rights, powers and remedies under the Parity Lien Security Documents
and applicable law and in equity and to act as set forth in this Article 3 or,
subject to the other provisions of this Agreement, as requested in any lawful
directions given to it from time to time in respect of any matter by an Act of
Parity Lien Debtholders.

(b)    No Parity Lien Representative or holder of Parity Lien Obligations (other
than the Collateral Trustee) will have any liability whatsoever for any act or
omission of the Collateral Trustee, and the Collateral Trustee will have no
liability whatsoever for any act or omission of any Parity Lien Representative
or any holder of Parity Lien Obligations.

Section 3.6.    Documents and Communications. The Collateral Trustee will permit
each Parity Lien Representative and each holder of Parity Lien Obligations upon
reasonable written notice and at reasonable times from time to time to inspect
and copy, at the cost and expense of the party requesting such copies, any and
all Parity Lien Security Documents and other documents, notices, certificates,
instructions or communications received by the Collateral Trustee in its
capacity as such.

Section 3.7.    For Sole and Exclusive Benefit of Holders of Parity Lien
Obligations. The Collateral Trustee will accept, hold, administer and enforce
all Liens on the Collateral at any time transferred or delivered to it and all
other interests, rights, powers and remedies at any time granted to or
enforceable by the Collateral Trustee and all other property of the Trust Estate
solely and exclusively for the benefit of the present and future holders of
present and future Parity Lien Obligations, and will distribute all proceeds
received by it in realization thereon or from enforcement thereof solely and
exclusively pursuant to the provisions of Section 3.4.

 

11



--------------------------------------------------------------------------------

Section 3.8.    Additional Parity Lien Debt.

(a)    The Collateral Trustee will, as collateral trustee hereunder, perform its
undertakings set forth in Section 3.1(a) with respect to any Parity Lien
Obligations constituting a Series of Parity Lien Debt that is issued or incurred
after the date hereof; provided that:

(1)    such Parity Lien Obligations are identified as Parity Lien Debt in
accordance with the procedures set forth in Section 3.8(b); and

(2)    the designated Parity Lien Representative identified pursuant to Section
3.8(b) signs a Collateral Trust Joinder and an Additional Secured Debt
Designation and delivers the same to the Collateral Trustee.

(b)    The Company will be permitted to designate as an additional holder of
Parity Lien Debt hereunder each Person who is, or who becomes, the registered
holder of Parity Lien Debt incurred by the Company or any Guarantor after the
date of this Agreement in accordance with the terms of all applicable Parity
Lien Documents. The Company may only effect such designation by delivering to
the Collateral Trustee an (i) Officers’ Certificate stating that the incurrence
of such Additional Parity Lien Debt (as defined below) is authorized and
permitted by the Parity Lien Documents and (ii) Additional Parity Lien Debt
Certificate that:

(1)    states that the Company or applicable Grantor intends to incur additional
Parity Lien Debt (“Additional Parity Lien Debt”) that is permitted by each
applicable Parity Lien Document to be secured with a Parity Lien equally and
ratably with all previously existing and future Parity Lien Debt;

(2)    specifies the name, address and contact information of the Parity Lien
Representative for such series of Additional Parity Lien Debt for purposes of
Section 7.6;

(3)    attaches as Exhibit 1 to such Additional Parity Lien Debt Certificate a
Reaffirmation Agreement in substantially the form attached as Exhibit 1 to
Exhibit A of this Agreement, which Reaffirmation Agreement has been duly
executed by the Company and each Guarantor; and

(4)    states that the Company has caused a copy of the Additional Parity Lien
Debt Certificate and the related Collateral Trust Joinder to be delivered to
each then existing Parity Lien Representative.

Although the Company shall be required to deliver a copy of each Additional
Parity Lien Debt Certificate, each Collateral Trust Joinder and each Additional
Secured Debt Designation to each then existing Parity Lien Representative, the
failure to so deliver a copy of the Additional Parity Lien Debt Certificate,
Collateral Trust Joinder and/or Additional Secured Debt Designation to any then
existing Parity Lien Representative shall not affect the status of such debt as
Additional Parity Lien Debt if the other requirements of this Section 3.8 are
complied with. Each of the Collateral Trustee and the other then existing Parity
Lien Representatives shall have the right to request that the Company provide a
legal opinion or opinions of counsel (subject to customary assumptions and
qualifications) as to the Additional Parity Lien Debt being secured by a valid
and perfected security interest in the Collateral; provided that (i) such legal
opinion or opinions need not address any collateral of a type not previously
covered by any legal opinion delivered by or on behalf of the Company and (ii)
nothing shall preclude such legal opinion or opinions from being delivered on a
post-closing basis after the incurrence of such Additional Parity Lien Debt if
permitted by the Parity Lien Representative for such Additional Parity Lien
Debt. Notwithstanding the foregoing, nothing in this Agreement will be construed
to allow the Company or any Guarantor to incur additional Indebtedness unless
otherwise permitted by the terms of all applicable Parity Lien Documents.

(c)    With respect to any Parity Lien Obligations constituting a Series of
Parity Lien Debt that is issued or incurred after the date hereof, the Company
and each of the Guarantors agrees to take such actions (if any) as may from time
to time reasonably be requested by the Collateral Trustee, any Parity Lien
Representative or any Act of Parity Lien Debtholders, and enter into such
technical amendments, modifications and/or supplements to the then existing
Guarantees and Parity Lien Security Documents (or execute and deliver such
additional Parity Lien Security Documents) as may from time to time be
reasonably requested by such Persons (including as contemplated by Section
3.8(d) below), to ensure that the Additional Parity Lien Debt is secured by, and
entitled to the benefits of, the Parity Lien Security Documents, and each Parity
Lien Secured Party (by its acceptance of the benefits hereof) hereby agrees to,
and authorizes the Collateral Trustee to enter into,

 

12



--------------------------------------------------------------------------------

any such technical amendments, modifications and/or supplements (and additional
Parity Lien Security Documents). The Company and each Guarantor hereby further
agree that, if there are any recording, filing or other similar fees payable in
connection with any of the actions to be taken pursuant to this Section 3.8(c)
or Section 3.8(d), all such amounts shall be paid by, and shall be for the
account of, the Company and the respective Guarantors, on a joint and several
basis.

(d)    Without limitation of the foregoing, upon reasonable request of the
Collateral Trustee, any Parity Lien Representative or any Act of Parity Lien
Debtholders, each Grantor agrees to take the following actions with respect to
any real property Collateral (including Oil and Gas Properties) with respect to
all Additional Parity Lien Debt (it being understood that any such actions may
be taken following the incurrence of any such Additional Parity Lien Debt on a
post-closing basis if permitted by the Parity Lien Representative for such
Additional Parity Lien Debt):

(1)    each applicable Grantor shall enter into, and deliver to the Collateral
Trustee a mortgage modification or new mortgage, debenture, hypothec, deed of
trust, deed to secure Indebtedness or similar document, instrument or agreement
with regard to each real property subject to a mortgage, debenture, hypothec,
deed of trust, deed to secure Indebtedness or similar document, instrument or
agreement (each such mortgage, debenture, hypothec, deed of trust, deed to
secure Indebtedness or similar document, instrument or agreement a “Mortgage”
and each such property a “Mortgaged Property”), in proper form for recording in
all applicable jurisdictions, in a form reasonably satisfactory to the
Collateral Trustee;

(2)    each applicable Grantor will cause to be delivered to the Collateral
Trustee a local counsel opinion (subject to customary assumptions and
qualifications) to the effect that the Collateral Trustee has a valid and
perfected Lien with respect to each such Mortgaged Property; and

(3)    each applicable Grantor will cause a title company to have delivered to
the Collateral Trustee an endorsement to each title insurance policy for any
real property Collateral (excluding Oil and Gas Properties), if any, then in
effect for the benefit of the Parity Lien Secured Parties, date down(s) or other
evidence (which may include a new title insurance policy) (each such delivery, a
“Title Datedown Product”), in each case insuring that (i) the priority of the
Liens of the applicable Mortgage(s) as security for the Parity Lien Obligations
has not changed and, if a new Mortgage is entered into, that the Lien of such
new Mortgage securing the Parity Lien Debt then being incurred shall have the
same priority as any existing Mortgage securing then existing Parity Lien
Obligations, (ii) since the later of the original date of such title insurance
policy and the date of the Title Datedown Product delivered most recently prior
to (and not in connection with) such additional Indebtedness, there has been no
change in the condition of title and (iii) there are no intervening liens or
encumbrances which may then or thereafter take priority over the Lien of the
applicable Mortgage(s), in each case other than with respect to Liens permitted
by each Parity Lien Document.

The Company will deliver an Officers’ Certificate to the Collateral Trustee
confirming that the foregoing conditions have been satisfied.

Section 3.9.    Duties Prior to Springing Event. Notwithstanding anything in
this Agreement to the contrary, prior to the occurrence of a Springing Event,
the Collateral Trustee’s sole duties shall be to (1) hold the Trust Estate in
trust for the benefit of itself and the other Parity Lien Secured Parties, (2)
enter into the Intercreditor Agreement and (3) exercise remedies as and when
provided by the last sentence of Section 3.3.

ARTICLE 4

OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE OTHER GRANTORS

Section 4.1.    Release of Liens on Collateral.

(a)    The Collateral Trustee’s Liens upon the Collateral will be automatically
released:

(1)    in whole, upon (A) payment in full in cash and discharge of all
outstanding Parity Lien Debt and all other Parity Lien Obligations that are
outstanding, due and payable at the time all of the Parity Lien Debt is paid

 

13



--------------------------------------------------------------------------------

in full in cash and discharged (other than contingent indemnity obligations for
which no claim has been made), (B) termination or expiration of all commitments
to extend credit under all Parity Lien Documents and (C) the cancellation or
termination or cash collateralization (at the lower of (1) 105% of the aggregate
undrawn amount and (2) the percentage of the aggregate undrawn amount required
for release of Liens under the terms of the applicable Parity Lien Documents) of
all outstanding letters of credit issued pursuant to any Parity Lien Documents;

(2)    as to any Collateral of a Guarantor that is (A) released as a Guarantor
under each Parity Lien Document and (B) is not obligated (as primary obligor or
guarantor) with respect to any other Parity Lien Obligations and so long as the
respective release does not violate the terms of any Parity Lien Document which
then remains in effect;

(3)    as to any Collateral of the Company or a Guarantor that is sold,
transferred or otherwise disposed of by the Company or any Guarantor to a Person
that is not (either before or after such sale, transfer or disposition) the
Company or a Subsidiary of the Company and is permitted by all of the other
Parity Lien Documents, at the time of such sale, transfer or other disposition
or to the extent of the interest sold, transferred or otherwise disposed of;
provided that the Collateral Trustee’s Liens upon the Collateral will not be
released if the sale or other disposition is subject to Article 11 of the
Indenture;

(4)    as to a release of less than all or substantially all of the Collateral,
if consent to the release of all Parity Liens on such Collateral has been given
by an Act of Parity Lien Debtholders;

(5)    in whole, if the Liens on such Collateral have been released in
accordance with the terms of each Series of Parity Lien Debt;

(6)    as to a release of all or substantially all of the Collateral, if (A)
consent to the release of that Collateral has been given by the requisite
percentage or number of holders of each Series of Parity Lien Debt at the time
outstanding as provided for in the applicable Parity Lien Documents and (B) the
Company has delivered an Officers’ Certificate to the Collateral Trustee
certifying that all such necessary consents have been obtained; or

(7)    if and to the extent, and in the manner, required by Section 4.01(a) of
the Intercreditor Agreement.

(b)    The Collateral Trustee agrees for the benefit of the Company and the
other Grantors that if the Collateral Trustee at any time receives:

(1)    an Officers’ Certificate (which the Collateral Trustee shall be entitled
to rely upon) stating that (A) the signing officer has read Article 4 of this
Agreement and understands the provisions and the definitions relating hereto,
(B) such officer has made such examination or investigation as is necessary to
enable him or her to express an informed opinion as to whether or not the
conditions precedent in this Agreement, the Intercreditor Agreement and all
other Parity Lien Documents, if any, relating to the release of the Collateral
have been complied with, (C) in the opinion of such officer, such conditions
precedent, if any, have been complied with and (D) such release of Collateral
did not violate the terms of any applicable Parity Lien Document; and

(2)    the proposed instrument or instruments releasing such Lien as to such
property in recordable form, if applicable;

then, promptly following receipt by the Collateral Trustee of the items required
by this Section 4.1(b), upon request of the Company, the Collateral Trustee will
execute (with such acknowledgements and/or notarizations as are required) and
deliver evidence of such release to the Company or other applicable Grantor;
provided that, in the case of a release of Liens under Section 4.1(a)(7), the
Collateral Trustee shall execute and deliver such proposed instruments releasing
its Liens contemporaneously with the execution and delivery of such similar
instruments by the Priority Lien Collateral Agent in accordance with the terms
of the Intercreditor Agreement.

(c)    The Collateral Trustee hereby agrees that:

 

14



--------------------------------------------------------------------------------

(1)    in the case of any release pursuant to Section 4.1(a)(3), if the terms of
any such sale, transfer or other disposition require the payment of the purchase
price to be contemporaneous with the delivery of the applicable release, then,
subject to the Intercreditor Agreement and at the written request of and at the
expense of the Company or other applicable Grantor, the Collateral Trustee will
either (A) be present at and deliver the release at the closing of such
transaction or (B) deliver the release under customary escrow arrangements that
permit such contemporaneous payment and delivery of the release; and

(2)    at any time when a Parity Lien Debt Default has occurred and is
continuing, within three Business Days of the receipt by a Responsible Officer
of any Act of Parity Lien Debtholders pursuant to Section 4.1(a)(4), the
Collateral Trustee will deliver a copy of such Act of Parity Lien Debtholders to
each Parity Lien Representative.

Section 4.2.    Delivery of Copies to Parity Lien Representatives. The Company
will deliver to each Parity Lien Representative a copy of each Officers’
Certificate delivered to the Collateral Trustee pursuant to Section 4.1(b),
together with copies of all documents delivered to the Collateral Trustee with
such Officers’ Certificate. The Parity Lien Representatives will not be
obligated to take notice thereof or to act thereon. Each Parity Lien
Representative shall, within three Business Days of the receipt by it of the
Officers’ Certificate and proposed release instrument(s) delivered to the
Collateral Trustee pursuant to Section 4.1(b), deliver a copy of such notice to
each registered holder of the Series of Parity Lien Debt for which it acts as
Parity Lien Representative.

Section 4.3.    Collateral Trustee not Required to Serve, File or Record.
Subject to Section 3.2, the Collateral Trustee is not required to serve, file,
register or record any instrument releasing or subordinating its Liens on any
Collateral; provided that if the Company or any other Grantor shall make a
written demand for a termination statement under Section 9-513(c) of the UCC,
the Collateral Trustee shall comply with the written request of the Company or
Grantor to comply with the requirements of such UCC provision (at the sole cost
and expense of the Company or such Grantor and which written request must be
accompanied by an Officers’ Certificate relating to the same); provided,
further, that the Collateral Trustee must first confirm with the Parity Lien
Representatives that the requirements of such UCC provisions have been
satisfied.

Section 4.4.    Release of Liens in Respect of Notes. In addition to any release
pursuant to Section 4.1 hereof, the Collateral Trustee’s Parity Liens will no
longer secure the Notes outstanding under the Indenture or any other Obligations
under the Note Documents, and the right of the holders of the Obligations under
the Indenture to the benefits and proceeds of the Collateral Trustee’s Parity
Liens on the Collateral will terminate and be discharged as provided for in
Section 15.03 of the Indenture.

Section 4.5.    Release of Liens in Respect of any Series of Parity Lien Debt
other than the Notes. In addition to any release pursuant to Section 4.1 hereof,
as to any Series of Parity Lien Debt other than the Notes, the Collateral
Trustee’s Parity Lien will no longer secure such Series of Parity Lien Debt if
such Parity Lien Debt has been paid in full, all commitments to extend credit in
respect of such Series of Parity Lien Debt have been terminated and all other
Parity Lien Obligations related thereto that are outstanding and unpaid at the
time such Series of Parity Lien Debt is paid are also paid in full, or if
otherwise released by the terms of such Parity Lien Debt or the Intercreditor
Agreement.

ARTICLE 5

IMMUNITIES OF THE COLLATERAL TRUSTEE

Section 5.1.    No Implied Duty. The Collateral Trustee will not have any
fiduciary duties nor will it have responsibilities or obligations other than
those expressly assumed by it in this Agreement, the other Parity Lien Security
Documents and the Intercreditor Agreement. No implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement, the other Parity Lien Documents or the Intercreditor Agreement, or
otherwise exist against the Collateral Trustee. Without limiting the generality
of the foregoing sentences, the use of the term “trustee” in this Agreement with
reference to the Collateral Trustee is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Collateral Trustee will not be required to
take any action that is contrary to applicable law or any provision of this
Agreement, the other Parity Lien Security Documents or the Intercreditor
Agreement.

 

15



--------------------------------------------------------------------------------

Section 5.2.    Appointment of Agents and Advisors. The Collateral Trustee may
execute any of the trusts or powers hereunder or perform any duties hereunder
either directly or by or through agents, attorneys, accountants, appraisers or
other experts or advisors selected by it in good faith as it may reasonably
require and will not be responsible for any misconduct or negligence on the part
of any of them.

Section 5.3.    Other Agreements. The Collateral Trustee has accepted its
appointment as collateral trustee hereunder and is bound by the Parity Lien
Security Documents executed by the Collateral Trustee as of the date of this
Agreement, and the Collateral Trustee shall at the request of the Company (in
the form of an Officers’ Certificate) execute the Notes Security Agreement and
each additional Parity Lien Security Documents delivered to it after the date of
this Agreement (including to secure Obligations arising under Additional Parity
Lien Debt to the extent such Obligations are permitted to be incurred and
secured under the Parity Lien Documents); provided that such additional Parity
Lien Security Documents do not adversely affect the rights, privileges, benefits
and immunities of the Collateral Trustee or conflict with the terms of the
Intercreditor Agreement. The Collateral Trustee will not otherwise be bound by,
or be held obligated by, the provisions of any credit agreement, indenture or
other agreement governing Parity Lien Debt (other than this Agreement and the
other Parity Lien Security Documents to which it is a party).

Section 5.4.    Solicitation of Instructions.

(a)    The Collateral Trustee may at any time solicit written confirmatory
instructions, in the form of an Act of Parity Lien Debtholders, an Officers’
Certificate, a legal opinion from counsel to the Company or an order of a court
of competent jurisdiction, as to any action that it may be requested or required
to take, or that it may propose to take, in the performance of any of its
obligations under this Agreement or the other Parity Lien Security Documents,
and the Collateral Trustee will not be liable for any action it takes or omits
to take in good faith in reliance on any such certificate, opinion or order. In
the absence of bad faith on its part, the Collateral Trustee may rely, and will
be protected in acting or refraining from acting, upon any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, debenture, note, other evidence of indebtedness or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper Person. The Collateral Trustee need not investigate any
fact or matter stated in the document, but, in the case of any document which is
specifically required to be furnished to the Collateral Trustee pursuant to any
provision hereof, the Collateral Trustee shall examine the document to determine
whether it conforms to the requirements of this Indenture (but need not confirm
or investigate the accuracy of mathematical calculations or other facts stated
therein).

(b)    No written direction given to the Collateral Trustee by an Act of Parity
Lien Debtholders that in the sole judgment of the Collateral Trustee imposes,
purports to impose or might reasonably be expected to impose upon the Collateral
Trustee any obligation or liability not set forth in or arising under this
Agreement and the other Parity Lien Security Documents will be binding upon the
Collateral Trustee unless the Collateral Trustee elects, at its sole option, to
accept such direction.

(c)    The Collateral Trustee shall be under no obligation to exercise any of
the rights or powers vested in it by this Agreement at the request, order or
direction of the Required Parity Lien Debtholders pursuant to the provisions of
this Agreement, unless such holders shall have furnished to the Collateral
Trustee security or indemnity satisfactory to it against the costs, expenses and
liabilities which may be incurred therein or thereby.

Section 5.5.    Limitation of Liability. The Collateral Trustee will not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other Parity Lien Security Document, except as determined
by a court of competent jurisdiction in a final, nonappealable judgment to have
resulted from the Collateral Trustee’s gross negligence or willful misconduct.

Section 5.6.    Documents in Satisfactory Form. The Collateral Trustee will be
entitled to require that all agreements, certificates, opinions, instruments and
other documents at any time submitted to it, including those expressly provided
for in this Agreement, be delivered to it in a form and with substantive
provisions reasonably satisfactory to it. The Collateral Trustee (i) makes no
representation as to the validity or adequacy of any Parity Lien Document and
(ii) is not responsible for any statement in any Parity Lien Document other than
any representations and warranties made by it.

Section 5.7.    Entitled to Rely. The Collateral Trustee may seek and rely upon,
and shall be fully protected in relying upon, any judicial order or judgment,
upon any advice, opinion or statement of legal counsel, independent consultants

 

16



--------------------------------------------------------------------------------

and other experts selected by it in good faith and upon any certification,
instruction, notice or other writing delivered to it by the Company or any
Guarantor in compliance with the provisions of this Agreement or delivered to it
by any Parity Lien Representative as to the holders of Parity Lien Obligations
for whom it acts, without being required to determine the authenticity thereof
or the correctness of any fact stated therein or the propriety or validity of
service thereof. The Collateral Trustee may act in reliance upon any instrument
comporting with the provisions of this Agreement or any signature believed by it
in good faith to be genuine and may assume that any Person purporting to give
notice or receipt or advice or make any statement or execute any document in
connection with the provisions hereof or the other Parity Lien Security
Documents has been duly authorized to do so. To the extent an Officers’
Certificate or opinion of counsel is required or permitted under this Agreement
to be delivered to the Collateral Trustee in respect of any matter, the
Collateral Trustee may rely conclusively on an Officers’ Certificate or opinion
of counsel as to such matter and such Officers’ Certificate or opinion of
counsel shall be full warranty and protection to the Collateral Trustee for any
action taken, suffered or omitted by it under the provisions of this Agreement
and the other Parity Lien Security Documents. The Collateral Trustee (a) shall
not be responsible to any Parity Lien Secured Party for any recitals,
statements, information, representations or warranties of any other Person
contained herein, in the Parity Lien Documents or in any document, certificate
or other writing delivered in connection herewith or therewith or for the
execution, effectiveness, genuineness, validity, enforceability, collectability,
priority of sufficiency of this Agreement, the Parity Lien Documents or the
financial condition of the Company, the Guarantors or any of them and (b) shall
not be required to ascertain or inquire as to the performance or observation of
any of the terms, covenants or conditions of this Agreement or any Parity Lien
Document.

Section 5.8.    Parity Lien Debt Default. The Collateral Trustee will not be
required to inquire as to the occurrence or absence of any Parity Lien Debt
Default and will not be affected by or required to act upon any notice or
knowledge as to the occurrence of any Parity Lien Debt Default unless and until
it is directed by an Act of Parity Lien Debtholders.

Section 5.9.    Actions by Collateral Trustee. As to any matter not expressly
provided for by this Agreement or the other Parity Lien Security Documents, the
Collateral Trustee will act or refrain from acting as directed by an Act of
Parity Lien Debtholders and will be fully protected if it does so, and any
action taken, suffered or omitted pursuant to hereto or thereto shall be binding
on the holders of Parity Lien Obligations. The Collateral Trustee shall not be
liable for any action it takes or omits to take in good faith in accordance with
any Act of Parity Lien Debtholders.

Section 5.10.    Security or Indemnity in favor of the Collateral Trustee. The
Collateral Trustee will not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder unless it has been provided with
security or indemnity satisfactory to it against any and all loss, liability or
expense which may be incurred by it by reason of taking or continuing to take
such action.

Section 5.11.    Rights of the Collateral Trustee. In the event of any conflict
between any terms and provisions set forth in this Agreement and those set forth
in any other Parity Lien Security Document, the terms and provisions of this
Agreement shall supersede and control the terms and provisions of such other
Parity Lien Security Document. In the event there is any bona fide, good faith
disagreement between the other parties to this Agreement or any of the other
Parity Lien Security Documents resulting in adverse claims being made in
connection with Collateral held by the Collateral Trustee and the terms of this
Agreement or any of the other Parity Lien Security Documents do not
unambiguously mandate the action the Collateral Trustee is to take or not to
take in connection therewith under the circumstances then existing, or the
Collateral Trustee is in doubt as to what action it is required to take or not
to take hereunder or under the other Parity Lien Security Documents, it will be
entitled to refrain from taking any action (and will incur no liability for
doing so) until directed otherwise in writing by a request signed jointly by the
parties hereto entitled to give such direction or by order of a court of
competent jurisdiction.

Section 5.12.    Limitations on Duty of Collateral Trustee in Respect of
Collateral.

(a)    Beyond the exercise of reasonable care in the custody of Collateral in
its possession, the Collateral Trustee will have no duty as to any Collateral in
its possession or control or in the possession or control of any agent or bailee
or any income thereon or as to preservation of rights against prior parties or
any other rights pertaining thereto and the Collateral Trustee will not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any Liens on the Collateral;
provided that, notwithstanding the foregoing, the Collateral Trustee will
execute, file or record UCC-3 continuation statements and other documents and
instruments to preserve, protect or perfect the security interests granted to
the Collateral

 

17



--------------------------------------------------------------------------------

Trustee (subject to the priorities set forth herein) if it shall receive a
specific written request to execute, file or record the particular continuation
statement or other specific document or instrument by any Parity Lien
Representative, along with drafts of such UCC-3 continuation statements or other
documents or instruments in recordable form (it being understood that the
Trustee shall have no duty to make such request). The Collateral Trustee shall
deliver to each other Parity Lien Representative a copy of any such written
request. The Collateral Trustee will be deemed to have exercised reasonable care
in the custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords its own property, and the
Collateral Trustee will not be liable or responsible for any loss or diminution
in the value of any of the Collateral by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Collateral
Trustee in good faith.

(b)    Except as provided in Section 5.12(a), the Collateral Trustee will not be
responsible for the existence, genuineness or value of any of the Collateral or
for the validity, perfection, priority or enforceability of the Liens in any of
the Collateral, for the validity or sufficiency of the Collateral or any
agreement or assignment contained therein, for the validity of the title of any
Grantor to the Collateral, for insuring the Collateral or for the payment of
taxes, charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral. The Collateral Trustee hereby disclaims any
representation or warranty to the current and future holders of the Parity Lien
Obligations concerning the perfection of the security interests granted to it or
in the value of any Collateral. The Collateral Trustee shall not be under any
obligation to the Trustee or any holder of Parity Lien Debt to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this or any other Parity Lien Security Document or the
Intercreditor Agreement or to inspect the properties, books or records of the
Company or any Guarantor.

Section 5.13.    Assumption of Rights, Not Assumption of Duties. Notwithstanding
anything to the contrary contained herein:

(1)    each of the parties thereto will remain liable under each of the Parity
Lien Security Documents (other than this Agreement) to the extent set forth
therein to perform all of their respective duties and obligations thereunder to
the same extent as if this Agreement had not be executed;

(2)    the exercise by the Collateral Trustee of any of its rights, remedies or
powers hereunder will not release such parties from any of their respective
duties or obligations under the other Parity Lien Security Documents; and

(3)    the Collateral Trustee will not be obligated to perform any of the
obligations or duties of the Company or any Grantor.

Section 5.14.    No Liability for Clean Up of Hazardous Materials. In the event
that the Collateral Trustee is required to acquire title to an asset for any
reason, or take any managerial action of any kind in regard thereto, in order to
carry out any fiduciary or trust obligation for the benefit of another, which in
the Collateral Trustee’s sole discretion may cause the Collateral Trustee to be
considered an “owner or operator” under any environmental laws or otherwise
cause the Collateral Trustee to incur, or be exposed to, any environmental
liability or any liability under any other federal, state or local law, the
Collateral Trustee reserves the right, instead of taking such action, either to
resign as Collateral Trustee or to arrange for the transfer of the title or
control of the asset to a court appointed receiver. The Collateral Trustee will
not be liable to any Person for any environmental liability or any environmental
claims or contribution actions under any federal, state or local law, rule or
regulation by reason of the Collateral Trustee’s actions and conduct as
authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment.

Section 5.15.    Other Relationships with the Company or Guarantors. Wilmington
Trust, National Association and its Affiliates (and any successor Collateral
Trustee and its Affiliates) may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Company or any Guarantor and its Affiliates as though it was
not the Collateral Trustee hereunder and without notice to or consent of the
Trustee. The Trustee and the holders of the Parity Lien Obligations acknowledge
that, pursuant to such activities, Wilmington Trust, National Association or its
Affiliates (and any successor Collateral Trustee and its Affiliates) may receive
information regarding the Company or any Guarantor or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Company, such Guarantor or such Affiliate) and acknowledge that the Collateral
Trustee shall not be under any obligation to provide such information to the
Trustee or the holders of the Parity Lien Obligations. Nothing herein shall
impose or imply any obligation on the part of Wilmington Trust, National
Association (or any successor Collateral Trustee) to advance funds.

 

18



--------------------------------------------------------------------------------

Section 5.16.    No Liability for Interest. The Collateral Trustee shall not be
liable for interest or investment income on any money or securities received by
it, except as the Collateral Trustee may agree in writing with the Company.

Section 5.17.    Non-Reliance on Collateral Trustee.

(a)    The Collateral Trustee shall not be required to keep itself informed as
to the performance or observance by the Company or Guarantors of any of its
obligations under this Agreement, any Parity Lien Document or any other document
referred to or provided for herein or therein. Except for notices, reports and
other documents and information expressly required to be furnished to any Parity
Lien Secured Party by the Collateral Trustee hereunder, the Collateral Trustee
shall have no duty or responsibility to provide any Parity Lien Secured Party
with any credit or other information concerning the affairs, financial condition
or business of the Company or any Guarantor that may come into the possession of
the Collateral Trustee or any of its Affiliates.

(b)    Each Parity Lien Representative, on behalf of itself and each Parity Lien
Secured Party it represents, acknowledges that such Parity Lien Secured Parties
have, independently and without reliance on any other Parity Lien Representative
or the Collateral Trustee, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
Parity Lien Documents to which they are party or by which they are bound, this
Agreement and the transactions contemplated hereby and thereby, and they will
continue to make their own credit decisions in taking or not taking any action
under the Parity Lien Documents or this Agreement (it being understood that
neither the Trustee nor Collateral Trustee has made and neither has a duty to
make any such credit analysis).

ARTICLE 6

RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

Section 6.1.    Resignation or Removal of Collateral Trustee. Subject to the
appointment of a successor Collateral Trustee as provided in Section 6.2 and the
acceptance of such appointment by the successor Collateral Trustee:

(a)    the Collateral Trustee may resign at any time by giving not less than 30
days’ notice of resignation to each Parity Lien Representative and the Company;
and

(b)    the Collateral Trustee may be removed at any time, with or without cause,
by an Act of Parity Lien Debtholders by giving not less than 30 days’ notice to
the Collateral Trustee.

Section 6.2.    Appointment of Successor Collateral Trustee. Upon any such
resignation or removal, a successor Collateral Trustee may be appointed by an
Act of Parity Lien Debtholders. If no successor Collateral Trustee has been so
appointed and accepted such appointment within 30 days after the predecessor
Collateral Trustee gave notice of resignation or was removed, the retiring
Collateral Trustee may (at the expense of the Company), at its option, appoint a
successor Collateral Trustee, or petition a court of competent jurisdiction for
appointment of a successor Collateral Trustee, which must be a bank or trust
company:

(1)    authorized to exercise corporate trust powers; and

(2)    having a combined capital and surplus of at least $250,000,000.

The Collateral Trustee will fulfill its obligations hereunder until a successor
Collateral Trustee meeting the requirements of this Section 6.2 has accepted its
appointment as Collateral Trustee and the provisions of Section 6.3 have been
satisfied.

 

19



--------------------------------------------------------------------------------

Section 6.3.    Succession. When the Person so appointed as successor Collateral
Trustee accepts such appointment:

(1)    such Person will succeed to and become vested with all the rights,
powers, privileges and duties of the predecessor Collateral Trustee, and the
predecessor Collateral Trustee will be discharged from its duties and
obligations hereunder; and

(2)    the predecessor Collateral Trustee will (at the expense of the Company)
promptly transfer all Liens and collateral security and other property of the
Trust Estate within its possession or control to the possession or control of
the successor Collateral Trustee and will execute instruments and assignments as
may be reasonably requested by the successor Collateral Trustee to transfer to
the successor Collateral Trustee all Liens, interests, rights, powers and
remedies of the predecessor Collateral Trustee in respect of the Parity Lien
Security Documents or the Trust Estate.

Thereafter the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article 5 and the provisions of Sections 7.8 and
7.9, and said provisions will survive termination of this Agreement for the
benefit of the predecessor of the Collateral Trustee.

Section 6.4.    Merger, Conversion or Consolidation of Collateral Trustee. Any
Person into which the Collateral Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Trustee shall be a party, or
any Person succeeding to the business of the Collateral Trustee shall be the
successor of the Collateral Trustee pursuant to Section 6.3, provided that (i)
without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto, except where an instrument
of transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding, such Person satisfies the eligibility
requirements specified in clauses (1) and (2) of Section 6.2 and (ii) prior to
any such merger, conversion or consolidation, the Collateral Trustee shall have
notified the Company and each Parity Lien Representative thereof in writing.

Section 6.5.    Concerning the Collateral Trustee and the Parity Lien
Representatives.

(a)    Notwithstanding anything contained herein to the contrary, it is
expressly understood and agreed by the parties hereto that this Agreement has
been signed by each Parity Lien Representative not in its individual capacity or
personally but solely in its capacity as trustee, representative or agent for
the benefit of the related holders of the applicable Series of Parity Lien Debt
in the exercise of the powers and authority conferred and vested in it under the
related Parity Lien Documents, and in no event shall such Parity Lien
Representative, in its individual capacity, have any liability for the
representations, warranties, covenants, agreements or other obligations of any
other party under this Agreement, any Parity Lien Document or in any of the
certificates, reports, documents, data notices or agreements delivered by such
other party pursuant hereto or thereto.

(b)    Notwithstanding anything contained herein to the contrary, it is
expressly understood and agreed by the parties hereto that this Agreement has
been signed by Wilmington Trust, National Association, not in its individual
capacity or personally but solely in its capacity as Collateral Trustee, and in
no event shall Wilmington Trust, National Association, in its individual
capacity, have any liability for the representations, warranties, covenants,
agreements or other obligations of any other party under this Agreement, any
Parity Lien Document or in any of the certificates, reports, documents, data
notices or agreements delivered by such other party pursuant hereto or thereto.

(c)    Notwithstanding anything contained herein to the contrary, it is
expressly understood and agreed by the parties hereto that this Agreement has
been signed by Wilmington Trust, National Association not in its individual
capacity or personally but solely in its capacity as Trustee, and in no event
shall Wilmington Trust, National Association or any other Parity Lien
Representative, in its individual capacity, have any liability for the
representations, warranties, covenants, agreements or other obligations of any
other party under this Agreement, any Parity Lien Document or in any of the
certificates, reports, documents, data notices or agreements delivered by such
other party pursuant hereto or thereto.

(d)    In entering into this Agreement, the Collateral Trustee shall be entitled
to the benefit of every provision of the Indenture relating to the rights,
exculpations or conduct of, affecting the liability of or otherwise affording
protection to the “Collateral Trustee” thereunder. In no event will the
Collateral Trustee be liable for any act or omission on the part of the Grantors
or any Parity Lien Representative. In entering into this Agreement, the Trustee
shall be entitled to the benefit of every provision of the Indenture relating to
the rights, exculpations or conduct of, affecting the liability of or otherwise
affording protection to the “Trustee” thereunder. In no event will the Trustee
be liable for any act or omission on the part of the Grantors or any other
Parity Lien Representative.

 

20



--------------------------------------------------------------------------------

(e)    Except as otherwise set forth herein, neither the Collateral Trustee nor
any Parity Lien Representative shall be required to exercise any discretion or
take any action, but shall be required to act or refrain from acting (and shall
be fully protected in so acting or refraining from acting) solely upon the
instructions of the applicable Required Parity Lien Debtholders as provided in
the Indenture or the related Parity Lien Document; provided that neither the
Collateral Trustee nor any Parity Lien Representative shall be required to take
any action that (i) it in good faith believes exposes it to personal liability
unless it receives an indemnification satisfactory to it from the applicable
holders of the Parity Lien Obligations with respect to such action or (ii) is
contrary to this Agreement, the Intercreditor Agreement or applicable law.

ARTICLE 7

MISCELLANEOUS PROVISIONS

Section 7.1.    Amendment.

(a)    Except as provided in the Intercreditor Agreement and Section 2.4, no
amendment or supplement to the provisions of any Parity Lien Security Document
will be effective without the approval of the Collateral Trustee acting as
directed by an Act of Parity Lien Debtholders, except that:

(1)    any amendment or supplement that has the effect solely of:

(A)    adding or maintaining Collateral, securing additional Parity Lien Debt
that was otherwise permitted by the terms of the Parity Lien Documents to be
secured by the Collateral or preserving, perfecting or establishing the Liens
thereon or the rights of the Collateral Trustee therein; or

(B)    providing for the assumption of the Company or any Guarantor’s
obligations under any Parity Lien Document in the case of a merger or
consolidation or sale of all or substantially all of the properties or assets of
the Company or such Guarantor to the extent permitted by the terms of the
Indenture and the other Parity Lien Documents, as applicable;

will become effective when executed and delivered by the Company or any other
applicable Grantor party thereto and, if required for effectiveness pursuant to
its terms, the Collateral Trustee;

(2)    no amendment or supplement that reduces, impairs or adversely affects the
right of any holder of Parity Lien Obligations:

(A)    to vote its outstanding Parity Lien Debt as to any matter described as
subject to an Act of Parity Lien Debtholders or direction by the Required Parity
Lien Debtholders (or amends the provisions of this clause (2) or the definition
of “Act of Parity Lien Debtholders” or “Required Parity Lien Debtholders”),

(B)    to share in the order of application described in Section 3.4 in the
proceeds of enforcement of or realization on any Collateral; or

(C)    to require that Liens securing Parity Lien Obligations be released only
as set forth in the provisions described in Sections 4.1, 4.4 or 4.5,

will become effective without the consent of the requisite percentage or number
of holders of each Series of Parity Lien Debt adversely affected thereby under
the applicable Parity Lien Document; and

(3)    no amendment or supplement that imposes any obligation upon the
Collateral Trustee or any Parity Lien Representative or adversely affects the
rights of the Collateral Trustee or any Parity Lien Representative,
respectively, in its individual capacity as such will become effective without
the consent of the Collateral Trustee or such Parity Lien Representative,
respectively.

 

21



--------------------------------------------------------------------------------

Any amendment or supplement to the provisions of the Parity Lien Security
Documents that releases Collateral will be effective only in accordance with the
requirements set forth in the applicable Parity Lien Document referenced in
Section 4.1 hereof. Any amendment or supplement that results in the Collateral
Trustee’s Liens upon the Collateral no longer securing the Notes and the other
Obligations under the Indenture and other Note Documents may only be effected in
accordance with Section 4.4 hereof.

(b)    Notwithstanding anything to the contrary contained in Section 7.1(a) but
subject to Sections 7.1(a)(2) and 7.1(a)(3):

(1)    any mortgage or other Parity Lien Security Document may be amended or
supplemented with the approval of the Collateral Trustee acting as directed in
writing by the Required Parity Lien Debtholders, unless such amendment or
supplement would not be permitted under the terms of this Agreement, the
Intercreditor Agreement or any Priority Lien Documents;

(2)    any amendment or waiver of, or any consent under, any provision of any
security document that secures Priority Lien Obligations will apply
automatically to any comparable provision of any comparable Parity Lien Security
Document without the consent of or notice to any holder of Parity Lien
Obligations and without any action by the Company or any Guarantor, the
Collateral Trustee or any holder of Notes or other Parity Lien Obligations; and

(3)    any mortgage or other Parity Lien Security Document may be amended or
supplemented with the approval of the Collateral Trustee (but without the
consent of or notice to any holder of Parity Lien Obligations and without any
action by any holder of Notes or other Parity Lien Obligations) (i) to cure any
ambiguity, defect or inconsistency, or (ii) to make other changes that do not
have an adverse effect on the validity of the Lien created thereby.

(c)    The Collateral Trustee will not enter into any amendment or supplement
unless it has received an Officers’ Certificate to the effect that such
amendment or supplement will not result in a breach of any provision or covenant
contained in this Agreement, the Intercreditor Agreement or any of the Parity
Lien Documents. Prior to executing any amendment or supplement pursuant to this
Section 7.1, the Collateral Trustee will be entitled to receive an opinion of
counsel of the Company to the effect that the execution of such document is
authorized or permitted hereunder, and with respect to amendments adding
Collateral, an opinion of counsel of the Company addressing customary creation
and perfection, and if such additional Collateral consists of equity interests
of any Person which equity interests constitute certificated securities,
priority matters with respect to such additional Collateral (which opinion may
be subject to customary assumptions and qualifications).

Section 7.2.    Voting. In connection with any matter under this Agreement
requiring a vote of holders of Parity Lien Debt, each Series of Parity Lien Debt
will cast its votes in accordance with the Parity Lien Documents governing such
Series of Parity Lien Debt. The amount of Parity Lien Debt to be voted by a
Series of Parity Lien Debt will equal (1) the aggregate principal amount of
Parity Lien Debt held by such Series of Parity Lien Debt (including outstanding
letters of credit whether or not then available or drawn), plus (2) other than
in connection with an exercise of remedies, the aggregate unfunded commitments
to extend credit which, when funded, would constitute Indebtedness of such
Series of Parity Lien Debt (to the extent such unfunded commitments have not
been terminated by the holders of such Series of Parity Lien Debt). Following
and in accordance with the outcome of the applicable vote under its Parity Lien
Documents, the Parity Lien Representative of each Series of Parity Lien Debt
will vote the total amount of Parity Lien Debt under that Series of Parity Lien
Debt as a block in respect of any vote under this Agreement. In connection with
this Section 7.2, the Collateral Trustee may conclusively rely upon information
supplied by the relevant Parity Lien Representative as to the amounts of Parity
Lien Debt held by each Series of Parity Lien Debt.

 

22



--------------------------------------------------------------------------------

Section 7.3.    Further Assurances.

(a)    The Company and each of the Guarantors will do or cause to be done all
acts and things that may be required, or that the Collateral Trustee from time
to time may reasonably request, to assure and confirm that the Collateral
Trustee holds, for the benefit of the holders of Parity Lien Obligations, duly
created and enforceable and perfected Liens upon the Collateral (including any
property or assets that are acquired or otherwise become, or are required by any
Parity Lien Document to become, Collateral after the date hereof), in each case,
as contemplated by, and with the Lien priority required under, the Parity Lien
Documents and in connection with any merger, consolidation or sale of assets of
the Company or any Guarantor, the property and assets of the Person which is
consolidated or merged with or into the Company or any Guarantor, to the extent
that they are property or assets of the types which would constitute Collateral
under the security documents, shall be treated as after-acquired property and
the Company or such Guarantor shall take such action as may be necessary to
cause such property and assets to be made subject to the Parity Liens, in the
manner and to the extent required under the Parity Lien Documents.

(b)    Upon the reasonable request of the Collateral Trustee or any Parity Lien
Representative at any time and from time to time, the Company and each of the
Guarantors will promptly execute, acknowledge and deliver such security
documents, instruments, certificates, notices and other documents, and take such
other actions as may be required, or that the Collateral Trustee may reasonably
request, to create, perfect, protect, assure or enforce the Liens and benefits
intended to be conferred, in each case as contemplated by the Parity Lien
Documents for the benefit of holders of Parity Lien Obligations; provided that
no such security document, instrument or other document shall be materially more
burdensome upon the Company and the Guarantors than the Parity Lien Document
executed and delivered (or required to be executed and delivered promptly after
the date hereof) by the Company and the Guarantors in connection with the
issuance of the Notes on or about the date hereof.

(c)    From and after the date hereof, the Company shall, or shall cause the
applicable Guarantor to, deliver such documents and takes such actions as are
required by Article 15 of the Indenture.

(d)    Upon the request of the Collateral Trustee, the Company and the
Guarantors will permit the Collateral Trustee or any of its agents or
representatives, at reasonable times and intervals upon reasonable prior notice,
to visit their offices and sites and inspect any of the Collateral and to
discuss matters relating to the Collateral with their respective officers and
independent public accountants. The Company and the Guarantors shall, at any
reasonable time and from time to time upon reasonable prior notice, permit the
Collateral Trustee or any of its agents or representatives to examine and make
copies of and abstracts from the records and books of account of the Company and
the Guarantors and their Subsidiaries, all at the Company’s expense.

Section 7.4.    Successors and Assigns.

(a)    Except as provided in Section 5.2 and 6.1 through 6.4, the Collateral
Trustee may not, in its capacity as such, delegate any of its duties or assign
any of its rights hereunder, and any attempted delegation or assignment of any
such duties or rights will be null and void. All obligations of the Collateral
Trustee hereunder will inure to the sole and exclusive benefit of, and be
enforceable by, each Parity Lien Representative and each present and future
holder of Parity Lien Obligations, each of whom will be entitled to enforce this
Agreement as a third-party beneficiary hereof, and all of their respective
successors and assigns.

(b)    Neither the Company nor any Guarantor may delegate any of its duties or
assign any of its rights hereunder, and any attempted delegation or assignment
of any such duties or rights will be null and void. All obligations of the
Company and the Guarantors hereunder will inure to the sole and exclusive
benefit of, and be enforceable by, the Collateral Trustee, each Parity Lien
Representative and each present and future holder of Parity Lien Obligations,
each of whom will be entitled to enforce this Agreement as a third-party
beneficiary hereof, and all of their respective successors and assigns.

Section 7.5.    Delay and Waiver. No failure to exercise, no course of dealing
with respect to the exercise of, and no delay in exercising, any right, power or
remedy arising under this Agreement or any of the other Parity Lien Security
Documents will impair any such right, power or remedy or operate as a waiver
thereof. No single or partial exercise of any such right, power or remedy will
preclude any other or future exercise thereof or the exercise of any other
right, power or remedy. The remedies herein are cumulative and are not exclusive
of any remedies provided by law.

 

23



--------------------------------------------------------------------------------

Section 7.6.    Notices. Any communications, including notices and instructions,
between the parties hereto or notices provided herein to be given may be given
to the following addresses:

 

If to the Collateral Trustee:   

Wilmington Trust, National Association

Global Capital Markets

15950 N, Dallas Parkway, Suite 550

Dallas, Texas 75248

Telephone: 972-383-3156

Facsimile: 888-316-6238

Attention: SandRidge Energy Administrator

If to the Company or any other Grantor:   

SandRidge Energy, Inc.

123 Robert S. Kerr Avenue

Oklahoma City, Oklahoma 73102

Facsimile: 405-429-5983

Attention: General Counsel

If to the Trustee:   

Wilmington Trust, National Association

Global Capital Markets

15950 N. Dallas Parkway, Suite 550

Dallas, Texas 75248

Telephone: 972-383-3156

Facsimile: 888-316-6238

Attention: SandRidge Energy Administrator

and if to any other Parity Lien Representative, to such address as it may
specify by written notice to the parties named above.

All notices and communications will be mailed by first class mail, certified or
registered, return receipt requested, by overnight air courier guaranteeing next
day delivery, or delivered by facsimile to the relevant address or number set
forth above or, as to holders of Parity Lien Debt, its address shown on the
register kept by the office or agency where the relevant Parity Lien Debt may be
presented for registration of transfer or for exchange. Failure to mail or
delivery by facsimile a notice or communication to a holder of Parity Lien Debt
or any defect in it will not affect its sufficiency with respect to other
holders of Parity Lien Debt.

If a notice or communication is mailed or delivered by facsimile in the manner
provided above within the time prescribed, it is duly given, whether or not the
addressee receives it; provided that notices to the Collateral Trustee shall be
deemed given upon actual receipt by a Responsible Officer of the Collateral
Trustee.

Section 7.7.    Entire Agreement. This Agreement states the complete agreement
of the parties relating to the undertaking of the Collateral Trustee set forth
herein and supersedes all oral negotiations and prior writings in respect of
such undertaking.

Section 7.8.    Compensation; Expenses. The Grantors jointly and severally agree
to pay, promptly upon demand:

(1)    such compensation to the Collateral Trustee and its agents as the Company
and the Collateral Trustee may agree in writing from time to time;

(2)    all reasonable costs and expenses incurred by the Collateral Trustee and
its agents in the preparation, execution, delivery, filing, recordation,
administration or enforcement of this Agreement or any other Parity Lien
Security Document or any consent, amendment, waiver or other modification
relating hereto or thereto;

 

24



--------------------------------------------------------------------------------

(3)    all reasonable fees, expenses and disbursements of legal counsel and any
auditors, accountants, consultants or appraisers or other professional advisors
and agents engaged by the Collateral Trustee or any Parity Lien Representative
incurred in connection with the negotiation, preparation, closing,
administration, performance or enforcement of this Agreement and the other
Parity Lien Security Documents or any consent, amendment, waiver or other
modification relating hereto or thereto and any other document or matter
requested by the Company or any Guarantor;

(4)    all reasonable costs and expenses incurred by the Collateral Trustee and
its agents in creating, perfecting, preserving, releasing or enforcing the
Collateral Trustee’s Liens on the Collateral, including filing and recording
fees, expenses and taxes, stamp or documentary taxes, search fees, and title
insurance premiums;

(5)    all other reasonable costs and expenses incurred by the Collateral
Trustee and its agents in connection with the negotiation, preparation and
execution of the Parity Lien Security Documents and any consents, amendments,
waivers or other modifications thereto and the transactions contemplated thereby
or the exercise of rights or performance of obligations by the Collateral
Trustee thereunder; and

(6)    after the occurrence of any Parity Lien Debt Default, all costs and
expenses incurred by the Collateral Trustee, its agents and any Parity Lien
Representative in connection with the preservation, collection, foreclosure or
enforcement of the Collateral subject to the Parity Lien Security Documents or
any interest, right, power or remedy of the Collateral Trustee or in connection
with the collection or enforcement of any of the Parity Lien Obligations or the
proof, protection, administration or resolution of any claim based upon the
Parity Lien Obligations in any Insolvency or Liquidation Proceeding, including
all fees and disbursements of attorneys, accountants, auditors, consultants,
appraisers and other professionals engaged by the Collateral Trustee, its agents
or the Parity Lien Representatives.

The agreements in this Section 7.8 will survive repayment of all other Parity
Lien Obligations and the removal or resignation of the Collateral Trustee and
termination of this Agreement.

Section 7.9.    Indemnity.

(a)    The Grantors jointly and severally agree to defend, indemnify, pay and
hold harmless the Collateral Trustee, each Parity Lien Representative, each
holder of Parity Lien Obligations and each of their respective Affiliates and
each and all of their directors, officers, partners, trustees, employees,
attorneys and agents, and (in each case) their respective heirs,
representatives, successors and assigns (each of the foregoing, an “Indemnitee”)
from and against any and all Indemnified Liabilities; provided that no
Indemnitee will be entitled to indemnification hereunder with respect to any
Indemnified Liability to the extent such Indemnified Liability is found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
THIS INDEMNITY COVERS ORDINARY NEGLIGENCE OF ANY OF THE FOREGOING PARTIES.

(b)    All amounts due under this Section 7.9 will be payable within 10 days
upon written demand.

(c)    To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 7.9(a) may be unenforceable in whole or in part
because they violate any law or public policy, each of the Grantors will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

(d)    No Grantor will ever assert any claim against any Indemnitee, on any
theory of liability, for any lost profits or special, indirect or consequential
damages or (to the fullest extent a claim for punitive damages may lawfully be
waived) any punitive damages arising out of, in connection with, or as a result
of, this Agreement or any other Parity Lien Document or any agreement or
instrument or transaction contemplated hereby or relating in any respect to any
Indemnified Liability, and each of the Grantors hereby forever waives, releases
and agrees not to sue upon any claim for any such lost profits or special,
indirect, consequential or (to the fullest extent lawful) punitive damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

 

25



--------------------------------------------------------------------------------

(e)    Without limiting the agreements set forth in Section 7.9(d) above, in no
event shall the Collateral Trustee be responsible or liable to any person for
lost profits or special, indirect or consequential damages or (to the fullest
extent a claim for punitive damages may lawfully be waived) any punitive damages
arising out of, in connection with, or as a result of this Agreement or any
other Parity Lien Document or any agreement or instrument or transaction
contemplated hereby.

(f)    The agreements in this Section 7.9 will survive repayment of all other
Parity Lien Obligations and the removal or resignation of the Collateral Trustee
and termination of this Agreement.

Section 7.10.    Severability. If any provision of this Agreement is invalid,
illegal or unenforceable in any respect or in any jurisdiction, the validity,
legality and enforceability of such provision in all other respects and of all
remaining provisions, and of such provision in all other jurisdictions, will not
in any way be affected or impaired thereby.

Section 7.11.    Headings. Section headings herein have been inserted for
convenience of reference only, are not to be considered a part of this Agreement
and will in no way modify or restrict any of the terms or provisions hereof.

Section 7.12.    Obligations Secured. All obligations of the Grantors set forth
in or arising under this Agreement will be Parity Lien Obligations and are
secured by all Liens granted by the Parity Lien Security Documents.

Section 7.13.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES
(BUT GIVING EFFECT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW).

Section 7.14.    Consent to Jurisdiction. All judicial proceedings brought
against any party hereto arising out of or relating to this Agreement or any of
the other Parity Lien Security Documents may be brought in any state or federal
court of competent jurisdiction in the State, County and City of New York. By
executing and delivering this Agreement, each party hereto irrevocably:

(1)    submits, for itself and its property, to the nonexclusive jurisdiction of
the Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party hereto may
otherwise have to bring any action or proceeding relating to this Agreement in
the courts of any jurisdiction;

(2)    waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (1) of this Section 7.14, and waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court;

(3)    agrees that service of all process in any such proceeding in any such
court may be made by registered or certified mail, return receipt requested, to
such party at its address provided in accordance with Section 7.6;

(4)    agrees that service as provided in clause (3) above is sufficient to
confer personal jurisdiction over such party in any such proceeding in any such
court and otherwise constitutes effective and binding service in every respect;
and

(5)    agrees each party hereto retains the right to serve process in any other
manner permitted by law or to bring proceedings against any party in the courts
of any other jurisdiction.

 

26



--------------------------------------------------------------------------------

Section 7.15.    Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING UNDER THIS AGREEMENT OR ANY OF
THE OTHER PARITY LIEN SECURITY DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING
TO THE SUBJECT MATTER OF THIS AGREEMENT OR THE INTENTS AND PURPOSES OF THE OTHER
PARITY LIEN SECURITY DOCUMENTS. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT AND THE OTHER PARITY LIEN
SECURITY DOCUMENTS, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY TO THIS
AGREEMENT ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH PARTY HERETO HAS ALREADY RELIED ON THIS WAIVER
IN ENTERING INTO THIS AGREEMENT, AND THAT EACH PARTY HERETO WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 7.15 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF OR TO THIS AGREEMENT OR ANY OF THE
OTHER PARITY LIEN SECURITY DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING THERETO. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

Section 7.16.    Counterparts, Electronic Signatures. This Agreement may be
executed in any number of counterparts (including by facsimile), each of which
when so executed and delivered will be deemed an original, but all such
counterparts together will constitute but one and the same instrument. The
parties hereto may sign this Agreement and any Collateral Trust Joinder and
transmit the executed copy by electronic means, including facsimile or
noneditable *.pdf files. The electronic copy of the executed Agreement and any
Collateral Trust Joinder is and shall be deemed an original signature.

Section 7.17.    Effectiveness. This Agreement will become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
each party of written notification of such execution and written or telephonic
authorization of delivery thereof.

Section 7.18.    Grantors and Additional Grantors. Each Grantor represents and
warrants that it has duly executed and delivered this Agreement. The Company
will cause each Person that hereafter becomes a Grantor or is required by any
Parity Lien Document to become a party to this Agreement to become a party to
this Agreement, for all purposes of this Agreement, by causing such Person to
execute and deliver to the Collateral Trustee a Collateral Trust Joinder,
whereupon such Person will be bound by the terms hereof to the same extent as if
it had executed and delivered this Agreement as of the date hereof. The Company
shall promptly provide each Parity Lien Representative with a copy of each
Collateral Trust Joinder executed and delivered pursuant to this Section 7.18;
provided that the failure to so deliver a copy of the Collateral Trust Joinder
to any then existing Parity Lien Representative shall not affect the inclusion
of such Person as a Grantor if the other requirements of this Section 7.18 are
complied with.

Section 7.19.    Insolvency. This Agreement will be applicable both before and
after the commencement of any Insolvency or Liquidation Proceeding by or against
any Grantor. The relative rights, as provided for in this Agreement, will
continue after the commencement of any such Insolvency or Liquidation Proceeding
on the same basis as prior to the date of the commencement of any such case, as
provided in this Agreement.

Section 7.20.    Rights and Immunities of Parity Lien Representatives. The
Trustee and the Collateral Trustee will be entitled, to the extent applicable to
such entity, to all of the rights, protections, immunities and indemnities set
forth in the Indenture and any future Parity Lien Representative will be
entitled to all of the rights, protections, immunities and indemnities set forth
in the credit agreement, indenture or other agreement governing the applicable
Parity Lien Debt with respect to which such Person will act as representative,
in each case as if specifically set forth herein. In no event will any Parity
Lien Representative be liable for any act or omission on the part of the
Grantors or the Collateral Trustee hereunder.

 

27



--------------------------------------------------------------------------------

Section 7.21.    Intercreditor Agreement. Each Person that is secured hereunder,
by accepting the benefits of the security provided hereby, (i) consents (or is
deemed to consent), to the subordination of Liens in favor of the Collateral
Trustee as provided for in the Intercreditor Agreement, (ii) agrees (or is
deemed to agree) that it will be bound by, and will take no actions contrary to,
the provisions of the Intercreditor Agreement, (iii) authorizes (or is deemed to
authorize) and instructs (or is deemed to instruct) the Collateral Trustee on
behalf of such Person to enter into, and perform under, the Intercreditor
Agreement as “Subordinated Collateral Trustee” (as defined in the Intercreditor
Agreement). The Collateral Trustee agrees to enter into any amendments or
joinders to the Intercreditor Agreement, without the consent of any Holder or
the Trustee, to add additional Indebtedness as Priority Lien Debt or Parity Lien
Debt (to the extent permitted to be incurred and secured by the applicable
Secured Debt Documents) and add other parties (or any authorized agent or
trustee therefor) holding such Indebtedness thereto and to establish that the
Lien on any Collateral securing such Indebtedness ranks equally with the Liens
on such Collateral securing the other Priority Lien Debt or Parity Lien Debt, as
applicable, then outstanding. The foregoing provisions are intended as an
inducement to the lenders under the Priority Credit Agreement to extend credit
to the Company, as the borrower under the Priority Credit Agreement, and such
lenders are intended third party beneficiaries of this provision and the
provisions of the Intercreditor Agreement. Notwithstanding anything to the
contrary contained herein, to the extent that any Lien on any Collateral is
perfected by the possession or control of such Collateral or of any account in
which such Collateral is held, and if such Collateral or any such account is in
fact in the possession or under the control of the Priority Lien Representative,
or of agents or bailees of the Priority Lien Representative, the perfection
actions and related deliverables described in this Agreement or the other Parity
Lien Security Documents shall not be required.

Section 7.22.    Force Majeure. The Collateral Trustee shall not be liable for
delays or failures in performance resulting from acts of God, strikes, lockouts,
riots, acts of war, epidemics, governmental regulations superimposed after the
fact, fire, communication line failures, computer viruses, power failures,
earthquakes or other disasters or similar acts beyond its control.

Section 7.23.    Representations and Warranties. The Collateral Trustee, the
Company, each Guarantor and each Parity Lien Representative represents and
warrants to the others as of the date hereof (or, in the case of any Parity Lien
Representative that becomes a party hereto after the date hereof, on the date
that it becomes party hereto), that: (a) neither the execution and delivery of
this Agreement nor its performance of or compliance with the terms and
provisions hereof will conflict with, or result in a breach of the terms,
conditions, or provisions of, or constitute a default under, any other agreement
to which it is now subject; (b) it has all requisite authority to execute,
delivery and perform its obligations under this Agreement; and (c) this
Agreement constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject only to applicable bankruptcy,
insolvency or similar laws and general principles of equity.

Section 7.24.    Incorporation by Reference. Article 15 of the Indenture is
hereby incorporated by reference into this Agreement as if the provisions
thereof were fully set forth herein.

Section 7.25.    Additional Persons Bound Hereby. Each Parity Lien Secured Party
(other than the Parity Lien Representative) and each holder of any Parity Lien
Debt (other than the Parity Lien Representative) agrees, by virtue of becoming a
Parity Lien Secured Party or a holder of any Parity Lien Debt, as applicable,
that it shall be bound by the terms of this Agreement as if it were a party
hereto.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust
Agreement to be executed by their respective officers or representatives as of
the day and year first above written.

 

COMPANY:     SANDRIDGE ENERGY INC.     By:  

/s/ Julian Bott

    Name:   Julian Bott     Title:   Executive Vice President and Chief
Financial Officer GUARANTORS:    

SANDRIDGE OPERATING COMPANY

INTEGRA ENERGY, L.L.C.

SANDRIDGE HOLDINGS, INC.

LARIAT SERVICES, INC.

SANDRIDGE EXPLORATION AND PRODUCTION, LLC

SANDRIDGE MIDSTREAM, INC.

    By:  

/s/ Julian Bott

    Name:   Julian Bott     Title:   Executive Vice President and Chief
Financial Officer

[Signature Page to Collateral Trust Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as

Trustee under the Indenture By:  

/s/ Shawn Goffinet

Name:   Shawn Goffinet Title:   Assistant Vice President

WILMINGTON TRUST, NATIONAL ASSOCIATION, as

Collateral Trustee By:  

/s/ Shawn Goffinet

Name:   Shawn Goffinet Title:   Assistant Vice President

[Signature Page to Collateral Trust Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ADDITIONAL PARITY LIEN DEBT CERTIFICATE

Reference is made to the Collateral Trust Agreement, dated as of [●] (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Collateral Trust Agreement”), among SandRidge Energy,
Inc., a Delaware corporation (the “Company”), the Guarantors from time to time
party thereto, Wilmington Trust, National Association, as Trustee under the
Indenture (as defined therein), the other Parity Lien Representatives from time
to time party thereto and Wilmington Trust, National Association, as Collateral
Trustee. Capitalized terms used but not otherwise defined herein have the
meanings assigned to them in the Collateral Trust Agreement. This Additional
Parity Lien Debt Certificate is being executed and delivered in order to
designate additional secured debt as Parity Lien Debt entitled to the benefit of
the Collateral Trust Agreement.

The undersigned, the duly appointed [specify title] of the Company hereby
certifies on behalf of [the Company or applicable Grantor] that:

(A)    [the Company or applicable Grantor] intends to incur additional Parity
Lien Debt (“Additional Parity Lien Debt”) which will be permitted by each
applicable Parity Lien Document to be secured by a Parity Lien equally and
ratably with all previously existing and future Parity Lien Debt;

(B)    the name and address of the Parity Lien Debt Representative for the
Additional Parity Lien Debt for purposes of Section 7.6 of the Collateral Trust
Agreement is:

 

 

 

   

 

 

 

Telephone:

 

 

     

Fax:

 

 

   

(C)    Attached as Exhibit 1 hereto is a Reaffirmation Agreement duly executed
by the Company and each Guarantor, and

(D)    the Company has caused a copy of this Additional Parity Lien Debt
Certificate and the related Collateral Trust Joinder to be delivered to each
existing Parity Lien Representative.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Additional Parity Lien Debt
Certificate to be duly executed by the undersigned officer as of
                , 20    .

SANDRIDGE ENERGY INC.

By:  

 

Name:  

 

Title:  

 

ACKNOWLEDGEMENT OF RECEIPT

The undersigned, the duly appointed Collateral Trustee under the Collateral
Trust Agreement, hereby acknowledges receipt of an executed copy of this
Additional Parity Lien Debt Certificate.

WILMINGTON TRUST, NATIONAL ASSOCIATION, as

Collateral Trustee By:  

 

Name:  

 

Title:  

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT 1 TO ADDITIONAL PARITY LIEN DEBT CERTIFICATE

FORM OF

REAFFIRMATION AGREEMENT

, 20

Reference is made to the Collateral Trust Agreement, dated as of [●] (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Collateral Trust Agreement”), among SandRidge Energy,
Inc., a Delaware corporation (the “Company”), the Guarantors from time to time
party thereto, Wilmington Trust, National Association, as Trustee under the
Indenture (as defined therein), the other Parity Lien Representatives from time
to time party thereto and Wilmington Trust, National Association, as Collateral
Trustee. Capitalized terms used but not otherwise defined herein have the
meanings assigned to them in the Collateral Trust Agreement. This Reaffirmation
Agreement is being executed and delivered as of                 , 20     in
connection with an Additional Parity Lien Debt Certificate of even date herewith
which Additional Parity Lien Debt Certificate has designated additional Parity
Lien Debt entitled to the benefit of the Collateral Trust Agreement.

Each of the undersigned hereby consents to the designation of additional secured
debt as Parity Lien Debt as set forth in the Additional Parity Lien Debt
Certificate of even date herewith and hereby confirms its respective guarantees,
pledges, grants of security interests and other obligations, as applicable,
under and subject to the terms of each of the Parity Lien Documents to which it
is party, and agrees that, notwithstanding the designation of such additional
indebtedness or any of the transactions contemplated thereby, such guarantees,
pledges, grants of security interests and other obligations, and the terms of
each Parity Lien Document to which it is a party, shall continue to be in full
force and effect.

Governing Law and Miscellaneous Provisions. The provisions of Article 7 of the
Collateral Trust Agreement will apply with like effect to this Reaffirmation
Agreement.

IN WITNESS WHEREOF, each of the undersigned has caused this Reaffirmation
Agreement to be duly executed as of the date written above.

[names of the Company and Guarantors]

 

Name:  

 

Title:  

 

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

COLLATERAL TRUST JOINDER – ADDITIONAL DEBT

Reference is made to the Collateral Trust Agreement, dated as of [●] (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Collateral Trust Agreement”), among SandRidge Energy,
Inc., a Delaware corporation (the “Company”), the Guarantors from time to time
party thereto, Wilmington Trust, National Association, as Trustee under the
Indenture (as defined therein), the other Parity Lien Representatives from time
to time party thereto and Wilmington Trust, National Association, as Collateral
Trustee. Capitalized terms used but not otherwise defined herein have the
meanings assigned to them in the Collateral Trust Agreement. This Collateral
Trust Joinder is being executed and delivered pursuant to Section 3.8 of the
Collateral Trust Agreement as a condition precedent to the debt for which the
undersigned is acting as agent being entitled to the benefits of being
additional Parity Lien Debt under the Collateral Trust Agreement.

1.    Joinder. The undersigned,                  a                 , (the “New
Representative”) as [trustee, administrative agent] under that certain
[described applicable indenture, credit agreement or other document governing
the additional secured debt] hereby agrees to become party as a Parity Lien
Representative under the Collateral Trust Agreement for all purposes thereof on
the terms set forth therein, and to be bound by the terms of the Collateral
Trust Agreement as fully as if the undersigned had executed and delivered the
Collateral Trust Agreement as of the date thereof.

[1][2.]    Additional Secured Debt Designation

The undersigned, on behalf of itself and each holder of Obligations in respect
of the Series of Parity Lien Debt for which the undersigned is acting as Parity
Lien Representative hereby agrees, for the enforceable benefit of each existing
and future holder of Priority Lien Obligations, the Priority Lien Collateral
Agent, all holders of each current and future Series of Parity Lien Debt, each
other current and future Parity Lien Representative and each current and future
holder of Parity Lien Obligations and as a condition to being treated as Parity
Lien Debt under the Collateral Trust Agreement that:

(a)    all Parity Lien Obligations will be and are secured equally and ratably
by all Parity Liens at any time granted by the Company or any other Grantor to
secure any Obligations in respect of any Series of Parity Lien Debt, whether or
not upon property otherwise constituting collateral for such Series of Parity
Lien Debt, and that all such Parity Liens will be enforceable by the Collateral
Trustee for the benefit of all holders of Parity Lien Obligations equally and
ratably;

(b)    the undersigned and each holder of Obligations in respect of the Series
of Parity Lien Debt for which the undersigned is acting as Parity Lien
Representative are bound by the provisions of the Collateral Trust Agreement and
the Intercreditor Agreement, including the provisions relating to the ranking of
Parity Liens and the order of application of proceeds from the enforcement of
Parity Liens; and

(c)    the Collateral Trustee shall perform its obligations under the Collateral
Trust Agreement, the other Parity Lien Security Documents and the Intercreditor
Agreement.

3.    Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
                , 20    .

[insert name of the new representative or the Trustee]

 

Name:  

 

Title:  

 

 

B-1



--------------------------------------------------------------------------------

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee for the [New
Representative][Trustee] and the holders of the Obligations represented thereby:

WILMINGTON TRUST, NATIONAL ASSOCIATION, as

Collateral Trustee By:  

 

Name:  

 

Title:  

 

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

COLLATERAL TRUST JOINDER – ADDITIONAL GRANTOR

Reference is made to the Collateral Trust Agreement, dated as of [●] (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Collateral Trust Agreement”), among SandRidge Energy,
Inc., a Delaware corporation (the “Company”), the Guarantors from time to time
party thereto, Wilmington Trust, National Association, as Trustee under the
Indenture (as defined therein), the other Parity Lien Representatives from time
to time party thereto and Wilmington Trust, National Association, as Collateral
Trustee. Capitalized terms used but not otherwise defined herein have the
meanings assigned to them in the Collateral Trust Agreement. This Collateral
Trust Joinder is being executed and delivered pursuant to Section 7.18 of the
Collateral Trust Agreement.

1.    Joinder. The undersigned,                 , a                 , hereby
agrees to become party as a Grantor under the Collateral Trust Agreement for all
purposes thereof on the terms set forth therein, and to be bound by the terms of
the Collateral Trust Agreement as fully as if the undersigned had executed and
delivered the Collateral Trust Agreement as of the date thereof.

2.    Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
                , 20    .

[                                                         ]

By:  

 

Name:  

 

Title:  

 

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee with respect to the Collateral
pledged by the new Grantor:

WILMINGTON TRUST, NATIONAL ASSOCIATION, as

Collateral Trustee By:  

 

Name:  

 

Title:  

 

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

COLLATERAL TRUST AMENDMENT – TRUST ESTATE UPON SPRINGING EVENT

Reference is made to the Collateral Trust Agreement, dated as of October 4, 2016
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”), among SandRidge
Energy, Inc., a Delaware corporation (the “Company”), the Guarantors from time
to time party thereto, Wilmington Trust, National Association, as Trustee under
the Indenture (as defined therein), the other Parity Lien Representatives from
time to time party thereto and Wilmington Trust, National Association, as
Collateral Trustee. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Collateral Trust Agreement. This Collateral
Trust Amendment is being executed and delivered pursuant to Section 2.4 of the
Collateral Trust Agreement.

1.    Amendment. The undersigned hereby agrees to amend and restate Section 2.1
of the Collateral Trust Agreement in its entirety to read as follows:

To secure the payment of the Parity Lien Obligations and in consideration of the
premises and the mutual agreements set forth herein, each of the Grantors hereby
confirms the grant of Liens in favor of the Collateral Trustee, and the
Collateral Trustee hereby accepts and agrees to hold, in trust under this
Agreement for the benefit of all current and future Parity Lien Secured Parties,
all of such Grantor’s right, title and interest in, to and under all Collateral
and all Liens now or hereafter granted to the Collateral Trustee by each Grantor
under any Parity Lien Security Document for the benefit of the Parity Lien
Secured Parties, together with all of the Collateral Trustee’s right, title and
interest in, to and under the Parity Lien Security Documents, and all interests,
rights, powers and remedies of the Collateral Trustee thereunder or in respect
thereof and all cash and non-cash proceeds thereof (collectively, the “Trust
Estate”).

2.    Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Amendment.

 

D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust
Agreement to be executed by their respective officers or representatives as of
the day and year first above written.

 

COMPANY:     SANDRIDGE ENERGY INC.     By:  

 

    Name:   Julian Bott     Title:   Executive Vice President and Chief
Financial Officer GUARANTORS:    

SANDRIDGE OPERATING COMPANY

INTEGRA ENERGY, L.L.C.

SANDRIDGE HOLDINGS, INC.

LARIAT SERVICES, INC.

SANDRIDGE EXPLORATION AND PRODUCTION, LLC

SANDRIDGE MIDSTREAM, INC.

    By:  

 

    Name:   Julian Bott     Title:   Executive Vice President and Chief
Financial Officer

       WILMINGTON TRUST, NATIONAL ASSOCIATION, as

 Trustee under the Indenture  By:  

 

 Name:    Title:  

       WILMINGTON TRUST, NATIONAL ASSOCIATION, as

 Collateral Trustee  By:  

 

 Name:    Title:  

 

D-2